Exhibit 10.1
 
 

--------------------------------------------------------------------------------

 
 
 
CREDIT AGREEMENT


dated as of


October 16, 2015


among


SYMETRA FINANCIAL CORPORATION,


The Lenders Party Hereto,


U.S. BANK NATIONAL ASSOCIATION,
as Administrative Agent,


WELLS FARGO BANK, NATIONAL ASSOCIATION


and


JPMORGAN CHASE BANK, N.A.,
as Co-Syndication Agents,


and


SUNTRUST BANK,
as Documentation Agent



--------------------------------------------------------------------------------

 
U.S. BANK NATIONAL ASSOCIATION,


WELLS FARGO SECURITIES, LLC


and


J.P. MORGAN SECURITIES LLC,


as Lead Arrangers and Bookrunners







--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS


Page


ARTICLE I
Definitions
1




 
SECTION 1.01
Defined Terms
1
 
SECTION 1.02
Classification of Loans and Borrowings
20
 
SECTION 1.03
Terms Generally
20
 
SECTION 1.04
Accounting Terms; GAAP and SAP
20



ARTICLE II
The Credits
21




 
SECTION 2.01
Commitments
21
 
SECTION 2.02
Loans and Borrowings
21
 
SECTION 2.03
Procedure for Term Loan Borrowing
22
 
SECTION 2.04
[Reserved]
22
 
SECTION 2.05
[Reserved]
22
 
SECTION 2.06
Funding of Borrowings
22
 
SECTION 2.07
Interest Elections
23
 
SECTION 2.08
Termination or Reduction of Commitments
24
 
SECTION 2.09
Repayment of Loans; Evidence of Debt
25
 
SECTION 2.10
Prepayment of Loans
25
 
SECTION 2.11
Fees
26
 
SECTION 2.12
Interest
26
 
SECTION 2.13
Alternate Rate of Interest
27
 
SECTION 2.14
Increased Costs
28
 
SECTION 2.15
Break Funding Payments
29
 
SECTION 2.16
Taxes
29
 
SECTION 2.17
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
33
 
SECTION 2.18
Mitigation Obligations; Replacement of Lenders
34
 
SECTION 2.19
Defaulting Lenders
35
 
SECTION 2.20
Extension Offers
36



ARTICLE III
Representations and Warranties
37




 
SECTION 3.01
Financial Statements; No Material Adverse Change
37
 
SECTION 3.02
Corporate Existence; Compliance with Law
38
 
SECTION 3.03
Corporate Power; Authorization; Enforceable Obligations
38
 
SECTION 3.04
No Legal Bar
39

 
 
i

--------------------------------------------------------------------------------

 
 

 
SECTION 3.05
No Material Litigation
39
 
SECTION 3.06
Ownership of Property; Liens
39
 
SECTION 3.07
Intellectual Property
39
 
SECTION 3.08
Taxes
40
 
SECTION 3.09
Federal Regulations
40
 
SECTION 3.10
ERISA
40
 
SECTION 3.11
Investment Company Act; Other Regulations
40
 
SECTION 3.12
Use of Proceeds
41
 
SECTION 3.13
Accuracy of Information, etc
41
 
SECTION 3.14
Insurance Regulatory Matters
41
 
SECTION 3.15
Indebtedness and Liens
41
 
SECTION 3.16
Taxpayer Identification Number
41
 
SECTION 3.17
Anti-Corruption Laws and Sanctions
41



ARTICLE IV
Conditions
42




 
SECTION 4.01
Effective Date
42
 
SECTION 4.02
Funding Date
43



ARTICLE V
Affirmative Covenants
43




 
SECTION 5.01
Financial Statements
43
 
SECTION 5.02
Certificates; Other Information
45
 
SECTION 5.03
Payment of Obligations
46
 
SECTION 5.04
Conduct of Business and Maintenance of Existence, etc
46
 
SECTION 5.05
Maintenance of Property; Insurance
46
 
SECTION 5.06
Inspection of Property; Books and Records; Discussions
47
 
SECTION 5.07
Notices
47
 
SECTION 5.08
Taxes
48
 
SECTION 5.09
Use of Proceeds
48
 
SECTION 5.10
Further Assurances
48
 
SECTION 5.11
Compliance with Anti-Corruption Laws and Sanctions
48



ARTICLE VI
Negative Covenants
49




 
SECTION 6.01
Financial Condition Covenants
49
 
SECTION 6.02
Limitation on Indebtedness
49
 
SECTION 6.03
Limitation on Liens
50
 
SECTION 6.04
Limitation on Changes in Fiscal Periods
51
 
SECTION 6.05
Limitation on Lines of Business
51

 
 
ii

--------------------------------------------------------------------------------

 
 

 
SECTION 6.06
Limitation on Use of Proceeds
51



ARTICLE VII
Events of Default
51



ARTICLE VIII
The Administrative Agent
54



ARTICLE IX
Miscellaneous
56




 
SECTION 9.01
Notices
56
 
SECTION 9.02
Waivers; Amendments
57
 
SECTION 9.03
Expenses; Indemnity; Damage Waiver
58
 
SECTION 9.04
Successors and Assigns
59
 
SECTION 9.05
Survival
63
 
SECTION 9.06
Counterparts; Integration; Effectiveness
63
 
SECTION 9.07
Severability
63
 
SECTION 9.08
Right of Setoff
64
 
SECTION 9.09
Governing Law; Jurisdiction; Consent to Service of Process
64
 
SECTION 9.10
WAIVER OF JURY TRIAL
64
 
SECTION 9.11
Headings
65
 
SECTION 9.12
Confidentiality
65
 
SECTION 9.13
Interest Rate Limitation
65
 
SECTION 9.14
USA PATRIOT Act
66
 
SECTION 9.15
No Fiduciary Duty
66





SCHEDULES:


Schedule 1.01 – Pricing Schedule
Schedule 2.01 – Commitments
Schedule 3.03 – Consents, Authorizations, Filings and Notices
Schedule 3.16 – Tax Payer Identification Number


EXHIBITS:


Exhibit A – Form of Compliance Certificate
Exhibit B – Form of Assignment and Assumption
Exhibit C – Form of Borrowing Request
Exhibit D – Form of Interest Election Request
Exhibit E-1 – Form of U.S. Tax Compliance Certificate
Exhibit E-2 – Form of U.S. Tax Compliance Certificate
Exhibit E-3 – Form of U.S. Tax Compliance Certificate
Exhibit E-4 – Form of U.S. Tax Compliance Certificate
 
 
iii

--------------------------------------------------------------------------------


 
CREDIT AGREEMENT dated as of October 16, 2015, among SYMETRA FINANCIAL
CORPORATION, the LENDERS party hereto, U.S. BANK NATIONAL ASSOCIATION, as
Administrative Agent, WELLS FARGO BANK, NATIONAL ASSOCIATION and JPMORGAN CHASE
BANK, N.A., as Co-Syndication Agents, and SUNTRUST BANK, as Documentation Agent.


The parties hereto agree as follows:


ARTICLE I


Definitions


SECTION 1.01   Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:


“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.


“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.


“Administrative Agent” means U.S. Bank National Association, in its capacity as
administrative agent for the Lenders hereunder.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.


“Agreement” means this Credit Agreement, as amended, restated, modified or
supplemented from time to time.


“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for
deposits in Dollars for a one month Interest Period on such day (or if such day
is not a Business Day, the immediately preceding Business Day) plus 1%, provided
that, for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be
based on the LIBO Screen Rate at approximately 11:00 a.m. London time on such
day.  Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective
from and including the date such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, respectively, is publicly announced as
being effective.
 
 
1

--------------------------------------------------------------------------------


 
“Annual Statement” means the annual statutory financial statement of any
Insurance Subsidiary required to be filed with the Department of its
jurisdiction of incorporation or organization, which statement shall be in the
form required by such Insurance Subsidiary’s jurisdiction of incorporation or
organization or, if no specific form is so required, in the form of financial
statements permitted by such Department to be used for filing annual statutory
financial statements and shall contain the type of information permitted or
required by such Department to be disclosed therein, together with all exhibits
or schedules filed therewith.


“Anti-Corruption Laws” means all laws, rules, and regulations applicable to the
Borrower or any of its Subsidiaries from time to time concerning or relating to
bribery or corruption.


“Applicable Percentage” means, at any time, with respect to any Lender, the
percentage of the total Commitments represented by such Lender’s Commitment at
such time; provided that in the case of Section 2.19 when a Defaulting Lender
shall exist, “Applicable Percentage” shall mean the percentage of the total
Commitments (disregarding any Defaulting Lender’s Commitment) represented by
such Lender’s Commitment at such time.  If the Commitments have terminated or
expired, the Applicable Percentages shall be determined based upon the
Commitments most recently in effect, giving effect to any assignments and to any
Lender’s status as a Defaulting Lender at the time of determination.


“Applicable Rate” means, for any day, with respect to any Eurodollar Loan or ABR
Loan or with respect to the commitment fees payable hereunder, the applicable
rate per annum set forth on Schedule 1.01 opposite the caption “Eurodollar
Spread”, “ABR Spread” or “Commitment Fee Rate” and under the applicable level,
as the case may be.


“Approved Fund” has the meaning assigned to such term in Section 9.04(b).


“Arrangers” means U.S. Bank National Association, Wells Fargo Securities, LLC,
and J.P. Morgan Securities LLC.


“ASC 810” means FASB ASC (Accounting Standards Codification) Topic 810,
Consolidation.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit B or any other form approved by the Administrative Agent.


“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
 
 
2

--------------------------------------------------------------------------------


 
“Basel III” means, collectively, those certain agreements on capital and
liquidity standards contained in “Basel III: A Global Regulatory Framework for
More Resilient Banks and Banking Systems,” “Basel III:  International Framework
for Liquidity Risk Measurement, Standards and Monitoring,” and “Guidance for
National Authorities Operating the Countercyclical Capital Buffer,” each as
published by the Basel Committee on Banking Supervision in December 2010 (as
revised from time to time), and “Basel III: The Liquidity Coverage Ratio and
Liquidity Risk Monitoring Tools,” as published by the Basel Committee on Banking
Supervision in January 2013 (as revised from time to time).


“Berkshire Hathaway” means, Berkshire Hathaway Inc., or an Affiliate thereof.


“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).


“Borrower” means Symetra Financial Corporation, a Delaware corporation.


“Borrower Materials” has the meaning specified in Section 5.02(d).


“Borrowing” means Term Loans of the same Type made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.


“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 substantially in the form of Exhibit C or any other
form reasonably acceptable to the Administrative Agent.


“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by Law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.


“Capital and Surplus” means, as of any date, (a) as to any Insurance Subsidiary
domiciled in the United States, the total surplus as regards to policyholders
(or any successor line item description that contains the same information) as
shown in its Annual Statement or Interim Statement, or an amount determined in a
consistent manner for any date other than one as of which an Annual Statement or
Interim Statement is prepared and (b) as to any other Insurance Subsidiary, the
equivalent amount (determined in good faith by the Borrower).
 
 
3

--------------------------------------------------------------------------------


 
“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP;
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.


“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock or share capital of a
corporation, any and all equivalent ownership interests in a Person (other than
a corporation) and any and all warrants, rights or options to purchase any of
the foregoing.


“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following:  (a) the adoption or taking effect of any Law,
(b) any change in any Law or in the administration, interpretation or
application thereof by any Governmental Authority, or (c) the making or issuance
of any request, rule, guideline, requirement or directive (whether or not having
the force of Law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010 and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.


“Change of Control” means (a) the acquisition of beneficial ownership, directly
or indirectly, by any Person or group (within the meaning of the Act of 1934 and
the rules of the SEC thereunder as in effect on the date hereof), other than the
Permitted Holders, of Capital Stock representing more than 30% of the aggregate
ordinary voting power represented by the issued and outstanding Capital Stock of
the Borrower (or, if the Permitted Holders own 30% or more of the aggregate
ordinary voting power represented by the issued and outstanding Capital Stock of
the Borrower, a percentage greater than such percentage of ownership), or (b)
the occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) nominated by the
board of directors of the Borrower, (ii) appointed by directors so nominated nor
(iii) appointed by the Permitted Holders. For the avoidance of doubt, none of
the Capital Stock held by the Permitted Holders shall be included as being owned
by a Person or group when determining whether such Person or group has met the
30% threshold set forth in clause (a).


“Charges” has the meaning set forth in Section 9.13.


“Class”, if any Extended Term Loans are established, is used herein to
distinguish (a) such Extended Term Loans from the Term Loans that are not
Extended Term Loans and (b) Lenders that have such Extended Term Loans from
those that have Term Loans that are not Extended Term Loans.
 
 
4

--------------------------------------------------------------------------------


 
“Code” means the Internal Revenue Code of 1986, as amended.


“Commitment” means, with respect to each Lender, the commitment of such Lender
to make a Term Loan hereunder on the Funding Date, expressed as an amount
representing the maximum principal amount of the Term Loan to be made by such
Lender hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04.  The initial
amount of each Lender’s Commitment is set forth on Schedule 2.01, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, as applicable.  The initial aggregate amount of the Lenders’
Commitments is $300,000,000.


“Commitment Termination Date” means the earliest of (i) the termination of the
Commitments pursuant to Section 2.08, (ii) the drawing of the Term Loans and
(iii) April 1, 2016.


“Commonly Controlled Entity” means an entity, whether or not incorporated, that
is under common control with the Borrower within the meaning of Section 4001 (a)
(14) of ERISA or that is treated as a single employer with the Borrower under
Section 414 of the Code.


“Compliance Certificate” means a certificate duly executed by a Responsible
Officer on behalf of the Borrower substantially in the form of Exhibit A.


“Conditional Common Equity” means convertible preferred equity issued by the
Borrower or any of its Subsidiaries which will convert to common equity of the
Borrower or any of its Subsidiaries upon shareholder approval (provided that
such shareholder approval is obtained within the period required by the terms
thereof).


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Consolidated Net Worth” means, as at any date, the sum of all amounts that
would, in conformity with GAAP be included on a consolidated balance sheet of
the Borrower and its consolidated Subsidiaries under stockholders’ equity at
such date, plus minority interests in Subsidiaries, as determined in accordance
with GAAP; provided, however, that in calculating Consolidated Net Worth as at
any date, there shall be excluded for purposes of the calculation of
Consolidated Net Worth any effects resulting from accumulated other
comprehensive income (loss), net of taxes.


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its Property is bound.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.
 
 
5

--------------------------------------------------------------------------------


 
“Credit Documents” means this Agreement and each promissory note, if any,
delivered pursuant to Section 2.09(e).


“Debt” means indebtedness for borrowed money.


“Debtor Relief Laws” the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions, domestic or foreign, from time to time in effect and affecting
the rights of creditors generally.


“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.


“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans or (ii) pay over to any Specified Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Specified Party in writing,
or has made a public statement to the effect, that it does not intend or expect
to comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Specified Party, acting in good faith, to provide a certification
in writing from an authorized officer of such Lender that it will comply with
its obligations (and is financially able to meet such obligations) to fund
prospective Loans, provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon such Specified Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of a Bankruptcy Event.


“Department” means, with respect to any Insurance Subsidiary, the insurance
commissioner or other Governmental Authority of such Insurance Subsidiary’s
jurisdiction of incorporation or organization.


“dollars”, “Dollars” or “$” means lawful currency of the United States of
America.


“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
 
6

--------------------------------------------------------------------------------


 
“ERISA” means the Employee Retirement Income Security Act of 1974.


“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.


“Event of Default” has the meaning assigned to such term in Article VII.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the Laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a Law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.18(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.16, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.16(f) and (d)
any U.S. Federal withholding Taxes imposed under FATCA.


“Extended Term Loan” has the meaning assigned to such term in the definition of
“Extension Permitted Amendment.”


“Extending Lender” has the meaning set forth in Section 2.20(a).


“Extension Agreement” means an Extension Agreement, in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower, among the
Borrower, the Administrative Agent and one or more Extending Lenders, effecting
an Extension Permitted Amendment and such other amendments hereto and to the
other Credit Documents as are contemplated by Section 2.20.


“Extension Offer” has the meaning set forth in Section 2.20(a).


“Extension Permitted Amendment” means an amendment to this Agreement and the
other Credit Documents, effected in connection with an Extension Offer pursuant
to Section 2.20, providing for an extension of the Maturity Date applicable to
the Extending Lenders’ Term Loans (such Term Loans being referred to as the
“Extended Term Loans”).
 
 
7

--------------------------------------------------------------------------------


 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.


“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided, that, if the Federal Funds
Effective Rate would, but for this proviso, be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement.


“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if the Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the Laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.


“Fundamental Change” means any of (a) the Borrower consolidating, amalgamating
or merging with any other Person, unless the Borrower is the survivor of such
consolidation, amalgamation or merger, (b) the Borrower failing to preserve,
renew and keep, in full force and effect, its corporate existence, (c) the
Borrower, directly or indirectly through one or more of its Subsidiaries,
conveying or transferring the properties and assets of the Borrower and its
Subsidiaries (taken as a whole for the Borrower and its Subsidiaries)
substantially as an entirety (other than to the Borrower or one or more of its
Subsidiaries), or (d) the Borrower liquidating, winding up or dissolving itself,
other than, in the case of clauses (a) through (d), any such transaction or
transactions the sole purpose of which is to change the domicile of the Borrower
(in any such redomiciliation (x) the surviving, amalgamated or transferee entity
shall expressly assume, by an agreement reasonably satisfactory to the
Administrative Agent, the obligations of the Borrower to be performed or
observed hereunder and deliver to the Administrative Agent such corporate
authority documents and legal opinions as the Administrative Agent shall
reasonably request, (y) the surviving, amalgamated or transferee entity shall
succeed to, and be substituted for, and may exercise every right and power of,
the Borrower under this Agreement with the same effect as if such surviving,
amalgamated or transferee entity had been named as the Borrower herein and (z)
the surviving,  amalgamated or transferee entity shall be organized under the
Laws of the United States of America, any state thereof or the District of
Columbia).


“Funding Date” means the date on which the Term Loans are funded on the terms
and subject to the conditions provided for hereunder.


“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time and statements and pronouncements of the
Financial Accounting Standards Board or such other principles as may be approved
by a significant segment of the accounting profession in the United States.
 
 
8

--------------------------------------------------------------------------------


 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof whether state or local and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, and any corporation or other entity owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing, including any board of insurance, insurance department or insurance
commissioner.


“Guarantee Obligation” means as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any Property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase Property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.


“Hazardous Materials” means all explosive or radioactive substances or wastes,
hazardous or toxic substances or wastes, pollutants, solid, liquid or gaseous
wastes, including petroleum or petroleum distillates, asbestos or asbestos
containing materials, polychlorinated biphenyls (“PCBs”) or PCB-containing
materials or equipment, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any environmental law.


“Hedge Agreements” means all interest rate swaps, caps or collar agreements or
similar arrangements entered into by the Borrower or its Subsidiaries providing
for protection against fluctuations in interest rates or currency exchange rates
or otherwise providing for the exchange of nominal interest obligations, either
generally or under specific contingencies.
 
 
9

--------------------------------------------------------------------------------


 
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate.”


“Indebtedness” means, as to any Person at any date, without duplication, all of
the following, whether or not included as Indebtedness or liabilities in
accordance with GAAP (a) all Debt of such Person, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than trade
payables incurred in the ordinary course of such Person’s business), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to Property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such Property), (e) all Capital Lease Obligations of such Person, (f)
all obligations of such Person, contingent or otherwise, as an account party or
applicant under acceptances, letters of credit, bank guarantees, surety bonds or
similar facilities, (g) all obligations of such Person, contingent or otherwise,
to purchase, redeem, retire, defease or otherwise acquire for value any Capital
Stock of such Person, (h) all Guarantee Obligations of such Person in respect of
any of the foregoing, (i) all obligations of the kind referred to in clauses
(a)  through (h) above secured by (or for which the holder of such obligation
has an existing right, contingent or otherwise, to be secured by) any Lien on
Property (including, without limitation, accounts and contract rights) owned by
such Person, whether or not such Person has assumed or become liable for the
payment of such obligation, and  (j) for the purposes of Section 6.02 and clause
(h) of Article VII only, all obligations of such Person in respect of Hedge
Agreements (with the “principal amount” of the obligations of such Person in
respect of any Hedge Agreement at any time to be the maximum aggregate amount
(giving effect to any netting agreements) that such Person would be required to
pay if such Hedge Agreement were terminated at such time).


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Credit Document and (b) to the extent not otherwise described
in (a), Other Taxes.


“Insolvency” means with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.


“Insolvent” means pertaining to a condition of Insolvency.


“Insurance Subsidiary” means any Subsidiary which is required to be licensed by
any Department as an insurer or reinsurer and each direct or indirect Subsidiary
of such Subsidiary.


“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, arising under Laws, including,
without limitation, copyrights, copyright licenses, patents, patent licenses,
trademarks, trademark licenses, technology, know-how and processes, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.
 
 
10

--------------------------------------------------------------------------------


 
“Interest Election Request” means a request by the Borrower to convert or
continue a Term Loan Borrowing in accordance with Section 2.07, substantially in
the form of Exhibit D or any other form reasonably acceptable to the
Administrative Agent.


“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, such day or days prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period.


“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, if agreed by each Lender participating therein, twelve months) thereafter,
as the Borrower may elect; provided, that (i) if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day and (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.  For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.


“Interim Statement” means any interim statutory financial statement or financial
report (whether quarterly, semiannually or otherwise) of any Insurance
Subsidiary required to be filed with the Department of its jurisdiction of
incorporation or organization, which statement or report shall be in the form
required by such Insurance Subsidiary’s jurisdiction of incorporation or
organization or, if no specific form is so required, in the form of financial
statements or financial reports permitted by such Department to be used for
filing interim statutory financial statements or financial reports and shall
contain the type of information permitted or required by such Department to be
disclosed therein, together with all exhibits or schedules filed therewith.


“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which that LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.


“IRS” means the United States Internal Revenue Service.


“Laws” means any law, treaty, rule, regulation or order of an arbitrator or a
court or other Governmental Authority.
 
 
11

--------------------------------------------------------------------------------


 
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
(x) shall have become a party hereto pursuant to an Assignment and Assumption
and (y) subject to Section 9.04, is reasonably acceptable to the Borrower, in
each case, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.


“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for dollar deposits for a period equal in length to such Interest Period
as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays
such rate (or, in the event such rate does not appear on a Reuters page or
screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case the “LIBO Screen Rate”) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period; provided that if the LIBO Screen Rate shall not be available at
such time for such Interest Period (an “Impacted Interest Period”) then the LIBO
Rate shall be the Interpolated Rate; provided further that if no LIBO Screen
Rate shall be available at such time, the LIBO Rate shall be the arithmetic mean
(rounded up to four decimal places) of the rates quoted by at least two
Reference Banks to leading banks in the London interbank market for the offering
of dollar deposits for such Interest Period, in each case as of 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided further that if the LIBO Rate shall be determined to be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.


“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate.”


“License” means any license, certificate of authority, permit or other
authorization which is required to be obtained from any Governmental Authority
in connection with the operation, ownership or transaction of insurance or
reinsurance business.


“Lien” means any mortgage, pledge, security interest, encumbrance, charge or
security interest of any kind.


“Loans” means the Term Loans made by the Lenders to the Borrower pursuant to
this Agreement.


“Mandatory Convertible Securities” means equity securities or subordinated debt
securities (which subordinated debt securities, if issued by the Borrower, will
include subordination to the obligations of the Borrower hereunder), issued by
the Borrower or one of its Subsidiaries which (i) are not (w) Mandatory
Redeemable Securities (other than Qualified Securities) or (x) Conditional
Common Equity and (ii) provide, pursuant to the terms thereof, that the issuer
of such securities (or an affiliate of such issuer) may cause (without the
payment of additional cash consideration by the issuer thereof) the conversion
or exchange of, or has agreed to convert or exchange, such securities to or for
equity securities of the Borrower or one of its Subsidiaries upon the occurrence
of a certain date or of certain events. A Mandatory Convertible Security that is
also a Qualified Security shall be treated as a Mandatory Convertible Security.
 
 
12

--------------------------------------------------------------------------------


 
“Mandatory Redeemable Securities” means debt or equity securities (other than
Conditional Common Equity, so long as such Conditional Common Equity may not be
required, by the holder thereof, to be repurchased or redeemed during the period
provided for shareholder approval of conversion pursuant to the terms of such
Conditional Common Equity) issued by the Borrower or one of its Subsidiaries
which either (i) are subordinated debt securities (which subordinated debt
securities, if issued by the Borrower, will include subordination to the
obligations of the Borrower hereunder), or (ii) provide, pursuant to the terms
thereof, that such securities must be repurchased or redeemed, or the holder of
such securities may require the issuer of such securities to repurchase or
redeem such securities, upon the occurrence of a certain date or of certain
events.


“Material Adverse Effect” means, a material adverse effect on (a) the business,
assets, property or financial condition of the Borrower and its Subsidiaries
taken as a whole, or (b) the validity or enforceability of this Agreement or any
of the other Credit Documents or the rights or remedies of the Administrative
Agent and the Lenders hereunder or thereunder.


“Material Insurance Subsidiary” means any Insurance Subsidiary (whether existing
on or acquired or formed after the Effective Date) having Capital and Surplus
equal to 10% or more of the Consolidated Net Worth of the Borrower as of the
most recent Annual Statement or Interim Statement of such Insurance Subsidiary.


“Maturity Date” means the Term Maturity Date and any extended maturity date with
respect to any Extended Term Loans.


“Maximum Rate” has the meaning set forth in Section 9.13.


“Merger” means the merger of SLIC Financial Corporation, a Delaware corporation,
with and into the Borrower pursuant to that certain Agreement and Plan of Merger
dated as of August 11, 2015, by and among Sumitomo Life Insurance Company, SLIC
Financial Corporation, a Delaware corporation, and the Borrower.


“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.


“Multiemployer Plan” means a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.


“NAIC” means the National Association of Insurance Commissioners or any
successor thereto, or in the absence of the National Association of Insurance
Commissioners or such successor, any other association, agency or other
organization performing advisory, coordination or other like functions among
insurance departments, insurance commissioners and similar Governmental
Authorities of the various states of the United States towards the promotion of
uniformity in the practices of such Governmental Authorities.


“NAIC Rules” means the rules and regulations of the NAIC.
 
 
13

--------------------------------------------------------------------------------


 
“Non-Regulated Operating Subsidiary” means each Subsidiary of the Borrower
engaged directly (as opposed to indirectly through the ownership of Capital
Stock of a Person engaged in a Principal Business) in a Principal Business,
whether now owned or hereafter acquired, which is not an Insurance Subsidiary.


“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18).


“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a Subsidiary.


“Participant” has the meaning set forth in Section 9.04(c).


“Participant Register” has the meaning set forth in Section 9.04(c).


“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001 (Title III of Pub. L. No. 107-56).


“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).


“Permitted Holders” means (a) prior to the consummation of the Merger,
collectively, Berkshire Hathaway and White Mountains and (b) from and after
consummation of the Merger, Sumitomo Life Insurance Company.


“Permitted Liens” means (a) any Lien upon Property to secure any part of the
cost of development, construction, alteration, repair or improvement of such
Property, or Debt incurred to finance such cost; (b) any extension, renewal or
replacement, in whole or in part, of any Lien referred to in the foregoing
clause (a); (c) any Lien relating to a sale and leaseback transaction; (d) any
Lien in favor of the Borrower or any Subsidiary granted by the Borrower or any
Subsidiary in order to secure any intercompany obligations; (e) mechanic’s,
materialmen’s, carriers’ or other like Liens arising in the ordinary course of
business (including construction of facilities) in respect of obligations which
are not due or which are being contested in good faith; (f) any Lien arising in
connection with any legal
 
 
14

--------------------------------------------------------------------------------

 
 
proceeding which is being contested in good faith; (g) Liens for Taxes not yet
subject to penalties for non-payment or which are being contested in good faith
by appropriate proceedings; (h) minor survey exceptions, minor encumbrances,
easements or reservations of, or rights of others for, licenses, rights-of-way,
sewers, electric lines, telegraph and telephone lines and other similar
purposes, or zoning or other restrictions as to the use of real property or
Liens incidental to the conduct of the business of such Person or to the
ownership of its properties which were not incurred in connection with Debt and
which do not in the aggregate materially adversely affect the value of said
properties or materially impair their use in the operation of the business of
such Person; (i) pledges or deposits under workers’ compensation Laws,
unemployment insurance Laws or similar social security legislation or letters of
credit, bank guarantees or similar instruments issued supporting such pledges,
deposits or obligations; (j) any pledge or deposit to secure performance of
letters of credit, bank guarantees, bids, leases, statutory obligations, surety
and appeal bonds, performance bonds or other obligations of a like nature in the
ordinary course of business or letters of credit, bank guarantees or similar
instruments issued supporting such pledges, deposits or obligations; (k) any
interest or title of a lessor under any lease entered into in the ordinary
course of business; (l) Liens on assets of any Insurance Subsidiary securing (i)
short-term Debt (i.e. with a maturity of less than one year when issued,
provided that such Debt may include an option to extend for up to an additional
one year period) incurred to provide short-term liquidity to facilitate claims
payments in the event of catastrophe, (ii) Debt incurred in the ordinary course
of its business or in securing insurance-related obligations (that do not
constitute Debt) and letters of credit issued for the account of any such
Subsidiary in the ordinary course of its business or in securing
insurance-related obligations (that do not constitute Debt) or (iii)
insurance-related obligations (that do not constitute Debt); (m) Liens on the
assets of any mutual fund Subsidiary securing Debt incurred to provide
short-term (i.e. not anticipated to be outstanding for more than one year when
incurred) liquidity to facilitate redemption payments by such mutual fund
Subsidiary; (n) Liens securing the obligations hereunder; (o) judgment liens in
respect of judgments that do not constitute an Event of Default under paragraph
(j) of Article VII; and (p) Liens that are contractual rights of setoff.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means at a particular time, any “employee pension benefit plan” (as
defined in Section 3(2) of ERISA) that is subject to the provisions of Title IV
of ERISA or Section 412 of the Code or Section 302 of ERISA, and in respect of
which the Borrower or a Commonly Controlled Entity is (or, if such plan were
terminated at such time, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.


“Platform” has the meaning specified in Section 5.02(d).


“Previously Absent Financial Maintenance Covenant” means, at any time, (a) any
financial maintenance covenant that is not included in this Agreement at such
time and (b) any financial maintenance covenant that is included in this
Agreement at such time but has covenant levels or effectiveness triggers that
are more restrictive on the Borrower and its Subsidiaries than the covenant
levels or effectiveness triggers set forth in this Agreement at such time.
 
 
15

--------------------------------------------------------------------------------


 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by U.S. Bank National Association as its prime rate in effect at its
principal office in New York City.


“Principal Business” means (a) a business of the type engaged in by the Borrower
and its Subsidiaries on the date of this Agreement, (b) any other insurance,
insurance services, insurance related, asset management, asset management
related or risk management related business and (c) any business reasonably
incident to any of the foregoing.


“Property” means any property of any kind whatsoever, whether real, personal or
mixed and whether tangible or intangible.


“Public Lender” has the meaning specified in Section 5.02(d).


“Qualified Securities” means (a) Mandatory Redeemable Securities issued by the
Borrower or one of its Subsidiaries that, pursuant to the terms thereof, must be
redeemed or repurchased or repaid, or may be required to be redeemed or
repurchased or repaid at the option of the holder of such securities (excluding
redemption, repurchase or repayment upon the occurrence of one or more events or
conditions but including redemption, repurchase or repayment upon the occurrence
of a certain date), (i) if such Mandatory Redeemable Securities are equity
securities or subordinated debt securities, not sooner than the latest Maturity
Date in effect as of the date of issuance of such Mandatory Redeemable
Securities (except to the extent permitted by clause (ii) below) or (ii) only in
exchange for equity securities or other Qualified Securities of the Borrower or
any of its Subsidiaries (except to the extent permitted by clause (i) above) and
(b) any other debt securities issued by the Borrower or one of its Subsidiaries
whose proceeds are or would be accorded, at or about the time of issuance,
equity treatment by S&P.


“Recipient” means, as applicable, (a) the Administrative Agent and (b) any
Lender.


“Reference Banks” means such banks as may be appointed by the Administrative
Agent (and agreed by such bank) in consultation with the Borrower.


“Register” has the meaning set forth in Section 9.04(b).


“Regulation U” means Regulation U of the Board as in effect from time to time.


“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
attorneys of such Person and such Person’s Affiliates.


“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived.
 
 
16

--------------------------------------------------------------------------------


 
“Required Lenders” means, at any time, the holders of more than 50% of (a) until
the Funding Date, the Commitments then in effect and (b) thereafter, the
aggregate unpaid principal amount of the Term Loans then outstanding.


“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any Law, in each case applicable to or binding upon such Person or any of its
Property or to which such Person or any of its Property is subject.


“Responsible Officer” means, as to the Borrower or any Subsidiary, the chief
executive officer, president, chief financial officer, treasurer, chief
accounting officer, any vice president or any managing director of the Borrower
or any Subsidiary, as the context requires. Any document delivered hereunder
that is signed by a Responsible Officer on behalf of the Borrower or a
Subsidiary shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of the Borrower
or such Subsidiary and such Responsible Officer shall be conclusively presumed
to have acted on behalf of the Borrower or such Subsidiary.


“S&P” means Standard & Poor’s Financial Services LLC, and any successor to its
rating agency business.


“Sanctioned Country” means, at any time, any country that is subject to
comprehensive economic sanctions by the United States that broadly restrict
trade and investment with that country.  As of the date of this Agreement, the
following countries are “Sanctioned Countries”: Crimea, Cuba, Iran, North Korea,
Sudan and Syria.


 “Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, or by the United Nations Security Council, the European
Union or any European Union member state in which the Borrower or any Subsidiary
conducts operations, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) and (b).


“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state in
which the Borrower or any Subsidiary conducts operations or Her Majesty’s
Treasury of the United Kingdom.


 “SAP” means with respect to any Insurance Subsidiary, the statutory accounting
practices prescribed or permitted by the Department in the jurisdiction of
incorporation or organization of such Insurance Subsidiary for the preparation
of annual statements and other financial reports by insurance companies of the
same type as such Insurance Subsidiary, which are applicable to the
circumstances as of the date of determination.


“SEC” means the Securities and Exchange Commission.
 
 
17

--------------------------------------------------------------------------------


 
“Single Employer Plan” means any Plan that is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.


“Specified Event of Default” means an Event of Default arising under clause (a),
(b) (but only as a result of a breach of Section 6.01) or (c) of Article VII.


“Specified Party” means the Administrative Agent and each Lender.


“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal,
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.


“Subsidiary” of a Person means (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(b) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.


“Sumitomo Life Insurance Company” means Sumitomo Life Insurance Company, a
mutual company (sougo kaisha) organized under the laws of Japan, together with
its Affiliates.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Term Loan” means a loan made pursuant to Section 2.01.


“Term Maturity Date” means the date that is two years after the Funding Date.


“Total Consolidated Capitalization” means, as at any date, the sum, without
duplication, of (a) Consolidated Net Worth plus (b) Total Consolidated Debt
plus, (c) the amounts in respect of Trust Preferred Securities, Mandatory
Convertible Securities, Mandatory Redeemable Securities, Conditional Common
Equity and any other preferred equity that would, in conformity with GAAP, be
reflected on a consolidated balance sheet of the Borrower and its consolidated
Subsidiaries prepared as of such date and which are not already included in
clause (a) or (b) above. Total Consolidated Capitalization shall in any event
not include any effects resulting from the application of ASC 810.
 
 
18

--------------------------------------------------------------------------------


 
“Total Consolidated Debt” means, at any date, the sum, without duplication, of
(a) all amounts that would, in conformity with GAAP, be reflected and classified
as Debt on a consolidated balance sheet of the Borrower and its consolidated
Subsidiaries prepared as of such date (other than amounts excluded by clauses
(b) and (c) below), (b) Indebtedness represented by (i) Trust Preferred
Securities or Qualified Securities (in each case, owned by Persons other than
the Borrower or any of its consolidated Subsidiaries) but only to the extent
that such securities (other than Mandatory Convertible Securities) exceed 15% of
Total Consolidated Capitalization or (ii) Mandatory Redeemable Securities (owned
by Persons other than the Borrower or any of its consolidated Subsidiaries)
other than Qualified Securities, and (c) Indebtedness represented by Mandatory
Convertible Securities (owned by Persons other than the Borrower or any of its
consolidated Subsidiaries) but only to the extent that such Mandatory
Convertible Securities plus Trust Preferred Securities and Qualified Securities
(in each case, owned by Persons other than the Borrower or any of its
consolidated Subsidiaries) exceed 25% of Total Consolidated Capitalization;
provided, that in the event that the notes related to the Mandatory Convertible
Securities remain outstanding following the exercise of forward purchase
contracts related to such Mandatory Convertible Securities, then such
outstanding notes will be included in Total Consolidated Debt thereafter. Total
Consolidated Debt shall, in any event, not include (1) obligations arising in
respect of Hedge Agreements, (2) Indebtedness of the type described in Sections
6.02(a)(ii), (a)(iii), (a)(iv), (a)(vi)  and (a)(vii), (3) Conditional Common
Equity, (4) any other amounts in respect of Trust Preferred Securities,
Mandatory Redeemable Securities, Mandatory Convertible Securities or Qualified
Securities, or (5) any effects resulting from the application of ASC 810.


“Total Consolidated Debt to Total Consolidated Capitalization Ratio” means, as
at the end of any fiscal quarter of the Borrower, the ratio of (a) Total
Consolidated Debt to (b) Total Consolidated Capitalization.


“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans and the use of the proceeds thereof.


“Trust Preferred Securities” means preferred equity issued by a special purpose
entity, the proceeds of which are used to purchase subordinated debt securities
of the Borrower or one of its Subsidiaries having terms that substantially
mirror those of such preferred equity issued by the special purpose entity such
that the subordinated debt securities constitute credit support for obligations
in respect of such preferred equity and such preferred equity is reflected on a
consolidated balance sheet of the Borrower and its consolidated Subsidiaries in
accordance with GAAP.


“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.


“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
 
 
19

--------------------------------------------------------------------------------


 
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.16(f)(ii)(B)(3).


“White Mountains” means White Mountains Insurance Group, Ltd., a company
organized under the laws of Bermuda, or an Affiliate thereof.


SECTION 1.02   Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Term
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Term Loan”).  Borrowings also may be classified and referred to by
Class (e.g., a “Term Loan Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Term Loan Borrowing”).


SECTION 1.03   Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Except as otherwise provided herein and unless the context requires
otherwise, (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor Laws), and all references to any statute shall be construed
as referring to all rules, regulations, rulings and official interpretations
promulgated or issued thereunder, (c) any reference herein to any Person shall
be construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.


SECTION 1.04   Accounting Terms; GAAP and SAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, SAP or the NAIC Rules, as applicable, in each
case as in effect from time to time; provided that, if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP, SAP or the NAIC Rules, as applicable, or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP, SAP or the NAIC Rules, as applicable, or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP, SAP or the
 
 
20

--------------------------------------------------------------------------------

 
 
NAIC Rules, as applicable, as in effect and applied immediately before such
change shall have become effective until  such notice shall have been withdrawn
or such provision amended in accordance herewith.  Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made (i) without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or update having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein, (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
update having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described in such provision, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof and (iii) in a manner such that any obligations relating to a lease that
was accounted for by a Person as an operating lease as of the Effective Date and
any similar lease entered into after the Effective Date by such Person shall be
accounted for as obligations relating to an operating lease and not as
obligations relating to a capitalized lease.


ARTICLE II


The Credits


SECTION 2.01   Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make term loans denominated in Dollars to the
Borrower on no more than one occasion during the period beginning on the first
Business Day following the Effective Date and ending on the Commitment
Termination Date in an aggregate principal amount not to exceed such Lender’s
Commitment as of the Funding Date.


SECTION 2.02   Loans and Borrowings.  (a)  Each Term Loan shall be made in
accordance with the procedures set forth in Section 2.03.  The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.


(b)            The Term Loans may from time to time be ABR Loans or Eurodollar
Loans as the Borrower may request in accordance herewith.  Each Lender at its
option may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement.


(c)            At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,000,000.  At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000 and not less than $1,000,000.  Borrowings of more
than one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of 10 Eurodollar Borrowings
outstanding.
 
 
21

--------------------------------------------------------------------------------


 
(d)            Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the latest Maturity Date.


SECTION 2.03   Procedure for Term Loan Borrowing.  To request a Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone (a)
in the case of a Eurodollar Borrowing, not later than 12:00 p.m., New York City
time, three Business Days before the date of the proposed Borrowing or (b) in
the case of an ABR Borrowing, not later than 12:00 p.m., New York City time, on
the date of the proposed Borrowing.  Such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or electronic mail
to the Administrative Agent of a written Borrowing Request.  Such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:


(i)            the aggregate amount of the requested Borrowing;


(ii)            the date of such Borrowing, which shall be a Business Day;


(iii)            whether such Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing;


(iv)            in the case of a Eurodollar Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and


(v)            if applicable, the location and number of the Borrower’s account
to which funds are to be disbursed, which shall comply with the requirements of
Section 2.06.


If no election as to the Type of Term Loan Borrowing is specified, then the
requested Term Loan Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested Eurodollar Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of a  Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.


SECTION 2.04   [Reserved].


SECTION 2.05   [Reserved].


SECTION 2.06   Funding of Borrowings.  (a)  Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders.  The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account of the Borrower designated by the Borrower in the applicable
Borrowing Request.
 
 
22

--------------------------------------------------------------------------------


 
(b)            Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to ABR Loans.  If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.


SECTION 2.07   Interest Elections.  (a)  The Term Loan Borrowing initially shall
be of the Type specified in the Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request.  Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.


(b)            To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Term Loan Borrowing of the Type resulting from such election to be
made on the effective date of such election.  Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or electronic mail to the Administrative Agent of a written Interest
Election Request signed by the Borrower.


(c)            Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:


(i)            the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);
 
 
23

--------------------------------------------------------------------------------


 
(ii)            the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day;


(iii)            whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and


(iv)            if the resulting Borrowing is a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.


If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.


(d)            Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.


(e)            If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Term Loan Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.


SECTION 2.08   Termination or Reduction of Commitments.


(a)            Unless previously terminated, the Commitments shall terminate
upon the funding of Term Loans on the Funding Date.


(b)            The Borrower may at any time terminate, or from time to time
reduce, the Commitments; provided that each reduction of the Commitments shall
be in an amount that is an integral multiple of $1,000,000 and not less than
$1,000,000.


(c)            The Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities or
another transaction, in which case such notice may be revoked by the Borrower
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied.  Any termination or reduction of the
Commitments shall be permanent.  Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.
 
 
24

--------------------------------------------------------------------------------


 
SECTION 2.09   Repayment of Loans; Evidence of Debt.  (a)  The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Term Loan on the Maturity
Date in respect thereof in a single installment.


(b)            Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.


(c)            The Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made hereunder, the Class and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.


(d)            The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.


(e)            Any Lender may request that Loans made by it be evidenced by a
promissory note.  In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent.  Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).


SECTION 2.10   Prepayment of Loans.  (a)  The Borrower shall have the right at
any time and from time to time to prepay the Loans in whole or in part, without
premium or penalty, subject to prior notice in accordance with paragraph (b) of
this Section.


(b)            The Borrower shall notify the Administrative Agent by telephone
(confirmed by electronic mail) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 12:00 p.m., New York City
time, three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 12:00 p.m., New York City time,
on the date of prepayment.  Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that a notice of prepayment delivered by
the Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities or another transaction, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.  Promptly
following receipt of any such notice relating to a Term Loan Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
partial prepayment of any Term Loan Borrowing shall be in an amount that would
be permitted in the case of an advance of a Term Loan Borrowing of the same Type
as provided in Section 2.02.  Each prepayment of a Term Loan Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing.  Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.12.
 
 
25

--------------------------------------------------------------------------------


 
SECTION 2.11   Fees.  (a)  The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the actual daily amount of the Commitment of such Lender
during the period from and including the Effective Date to but excluding the
date on which such Commitment terminates.  Accrued commitment fees shall be
payable in arrears (i) on the first day following the last day of March, June,
September and December of each year and (ii) on the date on which the
Commitments terminate, commencing on the first such date to occur after the
Effective Date.  All commitment fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).


(b)            The Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.


(c)            All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, in
the case of commitment fees, to the Lenders.  Fees paid shall not be refundable
under any circumstances.


SECTION 2.12   Interest.  (a)  The Loans comprising each ABR Borrowing shall
bear interest at the Alternate Base Rate plus the Applicable Rate.


(b)            The Loans comprising each Eurodollar Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.


(c)            Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.


(d)            Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon the final maturity thereof;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan, accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
 
 
26

--------------------------------------------------------------------------------


 
(e)            All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.


SECTION 2.13   Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:


(a)            the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or


(b)            the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;


then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or electronic mail as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any ABR Loan to, or
continuation of any Eurodollar Loan as, a Eurodollar Loan shall be ineffective
and such Borrowing shall be continued as an ABR Borrowing and (ii) if any
Borrowing Request requests the making of a Eurodollar Loan, such Loan shall be
made as an ABR Loan; provided that if the circumstances giving rise to such
notice affect only one Type of Borrowings, then the other Type of Borrowings
shall be permitted.


If, after the date hereof, the introduction of, or any change in, any applicable
Law or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any of the Lenders
(or any of their respective lending offices) with any request or directive
(whether or not having the force of Law) of any such Governmental Authority,
central bank or comparable agency, shall make it unlawful or impossible for any
of the Lenders (or any of their respective lending offices) to honor its
obligations hereunder to make or maintain any Eurodollar Loan or any ABR Loan as
to which the interest rate is determined by reference to the Adjusted LIBO Rate,
such Lender shall promptly give notice thereof to the Administrative Agent and
the Administrative Agent shall promptly give notice to the Borrower and the
other Lenders.  Thereafter, until the Administrative Agent notifies the Borrower
that such circumstances
 
 
27

--------------------------------------------------------------------------------

 
 
no longer exist, (i) the obligations of the Lenders to make Eurodollar Loans or
ABR Loans as to which the interest rate is determined by reference to the
Adjusted LIBO Rate, and the right of the Borrower to convert any Loan to a
Eurodollar Loan or continue any Loan as a Eurodollar Loan or an ABR Loan as to
which the interest rate is determined by reference to the Adjusted LIBO Rate
shall be suspended and thereafter the Borrower may select only ABR Loans as to
which the interest rate is not determined by reference to the Adjusted LIBO Rate
hereunder, (ii) all ABR Loans shall cease to be determined by reference to the
Adjusted LIBO Rate and (iii) if any of the Lenders may not lawfully continue to
maintain a Eurodollar Loan to the end of the then current Interest Period
applicable thereto, the applicable Loan shall immediately be converted to an ABR
Loan as to which the interest rate is not determined by reference to the
Adjusted LIBO Rate for the remainder of such Interest Period.


SECTION 2.14   Increased Costs.  (a)  If any Change in Law shall:


(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate);


(ii)            impose on any Lender or the London interbank market any other
condition (other than Taxes) affecting this Agreement or Eurodollar Loans made
by such Lender or participation therein; or


(iii)            subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;


and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurodollar Loan (or
of maintaining its obligation to make any such Loan) or to reduce the amount of
any sum received or receivable by such Lender or other Recipient hereunder
(whether of principal, interest or otherwise), then the Borrower will pay to
such Lender or other Recipient, as the case may be, such additional amount or
amounts as will compensate such Lender or other Recipient, as the case may be,
for such additional costs incurred or reduction suffered.


(b)            If any Lender determines that any Change in Law regarding capital
or liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender, to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy or liquidity), by an amount deemed by such Lender to be
material, then from time to time upon request of such Lender, the Borrower will
pay to such Lender, such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.
 
 
28

--------------------------------------------------------------------------------


 
(c)            A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.


(d)            Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.


SECTION 2.15   Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.10(b) and is revoked in accordance therewith) or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.18, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event.  Such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan (but not including the
Applicable Rate applicable thereto), for the period from the date of such event
to the last day of the then current Interest Period therefor (or, in the case of
a failure to borrow, convert or continue, for the period that would have been
the Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market.  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error.  The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.


SECTION 2.16   Taxes.  (a)  Payments Free of Taxes.  Any and all payments by or
on account of any obligation of the Borrower under any Credit Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable Law.  If any applicable Law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 2.16) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.
 
 
29

--------------------------------------------------------------------------------


 
(b)            Payment of Other Taxes by the Borrower.  The Borrower shall
timely pay to the relevant Governmental Authority in accordance with applicable
Law, or at the option of the Administrative Agent timely reimburse it for, Other
Taxes.


(c)            Evidence of Payments.  As soon as practicable after any payment
of Taxes by the Borrower to a Governmental Authority pursuant to this Section
2.16, the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.


(d)            Indemnification by the Borrower.  The Borrower shall indemnify
each Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable out-of-pocket expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.


(e)            Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).


(f)            Status of Lenders.  (i)  Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Credit Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
2.16(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
 
 
30

--------------------------------------------------------------------------------


 
(ii)            Without limiting the generality of the foregoing,


(A)            any Lender that is a U.S. Person shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;


(B)            any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(1)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Credit Document, executed originals of IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Credit
Document, IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from,
or reduction of, U.S. Federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;


(2)            in the case of a Foreign Lender claiming that its extension of
credit will generate U.S. effectively connected income, executed originals of
IRS Form W-8ECI;


(3)            in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit E-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E; or
 
 
31

--------------------------------------------------------------------------------


 
(4)            to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit E-4 on behalf of each such direct and indirect partner;


(C)            any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


(D)            if a payment made to a Lender under any Credit Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.


(iii)            Each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or if such Lender is not legally able
to do so such Lender shall promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
 
 
32

--------------------------------------------------------------------------------


 
(g)            Treatment of Certain Refunds.  If any party determines, in its
reasonable discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified pursuant to Sections 2.14 or 2.16
(including by the payment of additional amounts pursuant to this Section 2.16),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under Sections 2.14 or 2.16 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund).  Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it reasonably deems confidential) to the indemnifying
party or any other Person.


SECTION 2.17   Payments Generally; Pro Rata Treatment; Sharing of Set-offs. 
(a)  The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees, or of amounts payable under Section 2.14,
2.15 or 2.16, or otherwise) prior to 12:00 noon, New York City time (except as
otherwise expressly provided in this Agreement), on the date when due, in
immediately available funds, without set off or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices at 461 Fifth Avenue,
New York, New York, except that payments pursuant to Sections 2.14, 2.15, 2.16
and 9.03 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.  All payments
hereunder shall be made in dollars.


(b)            If at any time insufficient funds are received by and available
to the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.
 
 
33

--------------------------------------------------------------------------------


 
(c)            If any Lender shall, by exercising any right of set off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders without recourse or warranty from
the other Lenders except as contemplated by Section 9.04 in respect of
assignments to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (as amended and in effect at the time of such
payment) or any payment obtained by a Lender as consideration for the assignment
of or sale of a participation in any of its Loans, other than to the Borrower or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply).  The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.


(d)            Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.


(e)            If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.06(b), 2.17(d) or 9.03(c), then the Administrative
Agent may, in its discretion and notwithstanding any contrary provision hereof,
(i) apply any amounts thereafter received by the Administrative Agent for the
account of such Lender and for the benefit of the Administrative Agent to
satisfy such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under such Sections, in the case of each of clause
(i) and (ii) above, in any order as determined by the Administrative Agent in
its discretion.


SECTION 2.18   Mitigation Obligations; Replacement of Lenders.
 
 
34

--------------------------------------------------------------------------------


 
(a)            If any Lender requests compensation under Section 2.14, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Sections 2.14 or 2.16,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.


(b)            If (i) any Lender requests compensation under Section 2.14
hereof, (ii) the Borrower is required to pay any Indemnified Taxes or additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.16 hereof, (iii) any Lender becomes a Defaulting Lender or
(iv) any Lender (other than the Administrative Agent) has failed to consent to a
proposed amendment, waiver, discharge or termination that under Section 9.02
requires the consent of all the Lenders (or all the affected Lenders) and with
respect to which the Required Lenders shall have granted their consent, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04 hereof), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (A) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, (B) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans (if any) and, if applicable, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts); provided however, that in the case of the
Borrower’s replacement of a Defaulting Lender for failure to fund Loans
hereunder, the assignee or the Borrower, as the case may be, shall hold back
from such amounts payable to such Lender and pay directly to the Administrative
Agent, any payments due to the Administrative Agent or the non-Defaulting
Lenders by the Defaulting Lender under this Agreement and (C) in the case of any
such assignment resulting from a claim for compensation under Section 2.14
hereof or payments required to be made pursuant to Section 2.16 hereof, such
assignment will result in a reduction in such compensation or payments.  A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.  Each party hereto agrees that an assignment and delegation
required pursuant to this paragraph may be effected pursuant to an Assignment
and Assumption executed by the Borrower, the Administrative Agent and the
assignee and that the Lender required to make such assignment and delegation
need not be a party thereto.


SECTION 2.19   Defaulting Lenders.
 
 
35

--------------------------------------------------------------------------------


 
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:


(a)            fees shall cease to accrue on the Commitment of such Defaulting
Lender pursuant to Section 2.11(a); and


(b)            the Commitments of such Defaulting Lender shall not be included
in determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment or waiver pursuant to Section
9.02), provided that this clause (b) shall not apply to the vote of a Defaulting
Lender in the case of an amendment, waiver or other modification requiring the
consent of such Lender or each Lender affected thereby.


SECTION 2.20   Extension Offers.




(a)              On and after the Funding Date, the Borrower may on one or more
occasions, by written notice to the Administrative Agent, make one or more
offers (each, an “Extension Offer”) to all the Lenders of one or more Classes,
on equal terms to each Lender of such Class, to make one or more Extension
Permitted Amendments pursuant to procedures reasonably specified by the
Administrative Agent and acceptable to the Borrower. Such notice shall set forth
(i) the terms and conditions of the requested Extension Permitted Amendment and
(ii) the date on which such Extension Permitted Amendment is requested to become
effective (which shall not be less than five Business Days after the date of
such notice, unless otherwise agreed to by the Administrative Agent). Extension
Permitted Amendments shall become effective only with respect to the Term Loans
of the Lenders that accept the applicable Extension Offer (such Lenders, the
“Extending Lenders”). For the avoidance of doubt, an Extension Offer may be
declined by any existing Lender in its sole discretion. The Extension Offer
shall not be required to be in any minimum amount or any minimum increment,
provided that the Borrower may, at its option and subject to its right to waive
any such condition in its sole discretion, specify as a condition to the
effectiveness of any Extension Permitted Amendment that a minimum amount, as
specified in the Extension Offer, of Term Loans be extended. The Borrower may
amend, revoke or replace any Extension Offer at any time prior to the
effectiveness of the applicable Extension Agreement.




(b)              An Extension Permitted Amendment shall be effected pursuant to
an Extension Agreement executed and delivered by the Borrower, each applicable
Extending Lender and the Administrative Agent, subject to any conditions set
forth in the applicable Extension Agreement. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Extension Agreement.
Each Extension Agreement may, without the consent of any Lender other than the
applicable Extending Lenders, effect (i) an increase or decrease in the yield on
the Extended Term Loans, including any increase or decrease in, or an
introduction of, interest margins, benchmark rate floors, fixed interest rates
or fees or premiums, (ii) an increase in the fees payable to, or the inclusion
of new fees to be payable to, the Extending Lenders in respect of such Extension
Offer or their Extended Term Loans, (iii) an addition of one or more covenants
applicable to the Borrower and its Subsidiaries or any other provisions;
provided that, in the case of this clause (iii), to the extent such covenants or
provisions are not consistent with those applicable under the Credit Documents
prior thereto, such differences
 
 
36

--------------------------------------------------------------------------------

 
 
shall be reasonably satisfactory to the Administrative Agent (it being agreed,
however, that (x) any Extension Agreement may include any Previously Absent
Financial Maintenance Covenant if such Previously Absent Financial Maintenance
Covenant applies only to periods after the latest Maturity Date in effect at the
time of the effectiveness thereof or, following notice to the Administrative
Agent, this Agreement is amended to include such Previously Absent Financial
Maintenance Covenant for the benefit of all Lenders and (y) any Extension
Agreement may include covenants and other provisions applicable only to periods
after the latest Maturity Date in effect at the time of effectiveness thereof)
and/or (iv) such amendments to this Agreement and the other Credit Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrower, to give effect to the provisions of this Section,
including any amendments necessary to treat the applicable Term Loans of the
accepting Lenders as a new Class hereunder (including for purposes of
prepayments and voting (it being agreed that such new Class of Term Loans and
existing Class of non-extended Term Loans may each be afforded class voting
rights requiring the consent of Lenders under such Class in addition to any
other consent of Lenders that might otherwise be required under Section 9.02)
and to enable such new Class of Term Loans to be extended under this Section);
provided that (A) an Extension Agreement may provide for prepayments of Loans on
a non‑pro rata basis as between Loans of different Classes, but (subject to
Section 2.19) any such prepayments within a single Class shall be made on a
ratable basis within such Class; (B) each Class of Extended Term Loans will rank
pari passu in right of payment and security (if any) with the other Loans
hereunder and the borrower under any Class of Extended Term Loans shall be the
same as the Borrower with respect to the existing Loans; provided that if a
Class of Extended Term Loans is guaranteed and/or secured, then the remaining
Class of Term Loans shall be so guaranteed and/or secured. The Administrative
Agent agrees that its consent to any amendment to this Agreement or any other
Credit Document as contemplated above, or to the form and substance of any
Extension Agreement, will not be unreasonably withheld, delayed or conditioned.


ARTICLE III


Representations and Warranties


The Borrower represents and warrants to the Administrative Agent and the Lenders
that:


SECTION 3.01   Financial Statements; No Material Adverse Change.


(a)            The audited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries, as at December 31, 2014 and the related consolidated
statements of income and of cash flows for the fiscal year ended on such date,
reported on and accompanied by unqualified reports from Ernst & Young LLP or
another independent certified public accounting firm of nationally recognized
standing, present fairly in all material respects the consolidated financial
condition of the Borrower and its consolidated Subsidiaries, as at such date,
and the consolidated results of their operations and their consolidated cash
flows for such fiscal year then ended in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein).
 
 
37

--------------------------------------------------------------------------------


 
(b)            The audited statutory financial statements of Symetra Life
Insurance Company for fiscal year 2014, reported on and accompanied by
unqualified reports from Ernst & Young LLP or another independent certified
public accounting firm of nationally recognized standing, present fairly in all
material respects the financial condition of Symetra Life Insurance Company, for
the period covered thereby  in accordance with SAP applied consistently through
the period involved (except as approved by the aforementioned firm of
accountants and disclosed therein).


(c)            The unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries, as of and for the fiscal quarter ended June 30, 2015,
and the related unaudited consolidated statements of income and cash flows for
such fiscal quarter ended on such date, present fairly in all material respects
the consolidated financial condition of the Borrower and its consolidated
Subsidiaries as at such date, and the consolidated results of their operations
and their consolidated cash flows for the fiscal quarter then ended in
accordance with GAAP applied consistently throughout the period involved (except
(x) as approved by the aforementioned firms of accountants and disclosed therein
or (y) for normal year-end audit adjustments and the absence of footnotes).


(d)            The unaudited interim statutory financial statements of Symetra
Life Insurance Company for the quarterly period ended June 30, 2015 present
fairly in all material respects the financial condition of Symetra Life
Insurance Company for the quarter then ended in accordance with SAP applied
consistently throughout the period involved.


(e)            Since December 31, 2014, there has been no material adverse
change in the business, assets, property or financial condition of the Borrower
and its Subsidiaries, taken as a whole.


SECTION 3.02   Corporate Existence; Compliance with Law.  The Borrower and each
of its Subsidiaries (a) is duly organized, validly existing and in good standing
under the Laws of the jurisdiction of its organization, except to the extent
that the failure of the Subsidiaries to be so organized, validly existing and in
good standing could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect, (b) has the corporate or other power and authority, and
the legal right, to own and operate its Property, to lease the Property it
operates as lessee and to conduct the business in which it is currently engaged,
except to the extent that the failure to have such power, authority and legal
right could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect, (c) is duly qualified as a foreign corporation and in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of Property or the conduct of its business requires such
qualification, except to the extent failure to so qualify or be in good standing
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect, and (d) is in compliance with all Requirements of Law, including,
without limitation, with respect to environmental Laws, except to the extent
that the failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.


SECTION 3.03   Corporate Power; Authorization; Enforceable Obligations.  The
Borrower has the corporate or other power and authority, and the legal right, to
make, deliver and perform the Credit Documents to which it is a party and to
borrow hereunder. The Borrower has taken all necessary corporate or other action
to authorize the execution, delivery and performance of the Credit
 
 
38

--------------------------------------------------------------------------------

 
 
Documents to which it is a party and to authorize the borrowings on the terms
and conditions of this Agreement. No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required in connection with the borrowings hereunder or the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the other Credit Documents, except consents, authorizations, filings
and notices described in Schedule 3.03, which consents, authorizations, filings
and notices have been obtained or made and are in full force and effect and
except to the extent failure to obtain any consents, authorizations, filings,
and notices could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each Credit Document to which the Borrower is a party
has been duly executed and delivered on behalf of the Borrower. This Agreement
constitutes, and each other Credit Document to which the Borrower is a party
upon execution will constitute, a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar Laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).


SECTION 3.04   No Legal Bar.  The execution, delivery and performance of this
Agreement and the other Credit Documents, the borrowings hereunder and the use
of the proceeds thereof will not violate any Requirement of Law or any
Contractual Obligation of the Borrower or any of its Subsidiaries and will not
result in, or require, the creation or imposition of any Lien on any of their
respective properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation, except to the extent such violation or Lien could not,
in the aggregate, reasonably be expected to have a Material Adverse Effect.


SECTION 3.05   No Material Litigation.  No litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of the Borrower, threatened by or against the Borrower or any
of its Subsidiaries or against any of their respective properties or assets that
(a) purport to affect or pertain to this Agreement or any other Credit Document
or any of the transactions contemplated hereby or thereby, or (b) could
reasonably be expected to have a Material Adverse Effect.


SECTION 3.06   Ownership of Property; Liens.  The Borrower and each of its
Subsidiaries has title in fee simple to, or a valid leasehold interest in, all
its real property, and good title to, or a valid leasehold interest in, all its
other Property, and none of such Property is subject to any Lien except as
permitted by Section 6.03, in each case except to the extent such defects in
title or invalidity of leases could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.


SECTION 3.07   Intellectual Property.  The Borrower and each of its Subsidiaries
owns, or is licensed to use, all Intellectual Property material to the conduct
of its business as currently conducted. No material claim has been asserted and
is pending by any Person challenging or questioning the use of any Intellectual
Property or the validity or effectiveness of any Intellectual Property, nor does
the Borrower know of any valid basis for any such claim, other than claims that
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect. The use of Intellectual Property by the Borrower and its Subsidiaries
does not infringe on the rights of any Person in any material respect, except
for infringements that could not, in the aggregate, reasonably be expected to
have a Material Adverse Effect.
 
 
39

--------------------------------------------------------------------------------


 
SECTION 3.08   Taxes.  The Borrower and each of its Subsidiaries has filed or
caused to be filed all material Federal, state and other Tax returns that are
required to be filed (taking into account any applicable extensions) and has
paid all Taxes shown to be due and payable on said returns or on any assessments
made against it or any of its Property and all other material Taxes imposed on
it or any of its Property by any Governmental Authority and, to the knowledge of
the Borrower, no Tax Lien has been filed, and no claim is being asserted, with
respect to any such Tax, except (i) those in respect of which the amount or
validity are currently being contested in good faith by appropriate proceedings
and with respect to which reserves in conformity with SAP or GAAP, as
applicable, have been provided on the books of the Borrower or its Subsidiaries,
as the case may be, and (ii) any amount the failure of which to pay could not
reasonably be expected to result in a Material Adverse Effect.


SECTION 3.09   Federal Regulations.  No part of the proceeds of any Loans will
be used for “purchasing” or “carrying” any “margin stock” within the respective
meanings of each of the quoted terms under Regulation U as now and from time to
time hereafter in effect or for any purpose that violates the provisions of the
Regulations of the Board. If requested by any Lender or the Administrative
Agent, the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
G-3 or FR Form U-1, as applicable, referred to in Regulation U.  After
application of the proceeds of any Loan, not more than 25% of the assets that
are subject to any restrictions on the sale, pledge or other disposition of
assets under this Agreement will at any time be represented by “margin stock”.


SECTION 3.10   ERISA.  Except as could not reasonably be expected to result in a
Material Adverse Effect, no Reportable Event and no failure to meet the minimum
funding standards under Section 430 of the Code has occurred during the
five-year period prior to the date on which this representation is made or
deemed made with respect to any Single Employer Plan, and each Plan has complied
in all material respects with the applicable provisions of ERISA and the Code. 
Except as could not reasonably be expected to result in a Material Adverse
Effect, no termination of a Single Employer Plan has occurred, and no Lien in
favor of the PBGC or a Plan has arisen, during such five-year period. The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by an amount which could reasonably be expected to result in a Material
Adverse Effect. Neither the Borrower nor any Commonly Controlled Entity has had
a complete or partial withdrawal from any Multiemployer Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect. Except
as could not reasonably be expected to result in a Material Adverse Effect, no
such Multiemployer Plan is in Reorganization or Insolvent and no notice that
such Multiemployer Plan is in endangered or critical status (under Section 432
of the Code) has been received.


SECTION 3.11   Investment Company Act; Other Regulations.  The Borrower is not
an “investment company” within the meaning of the Investment Company Act of
1940, as amended. The Borrower is not subject to regulation under any
Requirement of Law (other than Regulation X of the Board) which limits its
ability to incur Indebtedness hereunder.
 
 
40

--------------------------------------------------------------------------------


 
SECTION 3.12   Use of Proceeds.  The proceeds of the Loans shall be used to
repay, redeem or discharge the Borrower’s 6.125% senior notes due on April 1,
2016.


SECTION 3.13   Accuracy of Information, etc.  No statement or information
contained in any document, certificate or statement furnished to the
Administrative Agent or the Lenders or any of them, by or on behalf of the
Borrower for use in connection with the transactions contemplated by this
Agreement or the other Credit Documents, taken as a whole (other than
projections and pro forma financial information covered in the next sentence)
contained, as of the date such statement, information, document or certificate
was so furnished, any untrue statement of a material fact or omitted to state a
material fact necessary in order to make the statements contained therein not
materially misleading in light of the circumstances under which such statement,
information, document or certificate was made or furnished. The projections and
pro forma financial information contained in the materials referenced above were
prepared in good faith based on assumptions believed by management of the
Borrower to be reasonable at the time made, it being recognized by the Lenders
that such financial information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial information may differ from the projected results set forth
therein by a material amount.


SECTION 3.14   Insurance Regulatory Matters.  No License of any Insurance
Subsidiary, the loss of which could reasonably be expected to have a Material
Adverse Effect, is the subject of a proceeding for suspension or revocation. To
the knowledge of the Borrower, there is no sustainable basis for such suspension
or revocation, and no such suspension or revocation has been threatened by any
Governmental Authority.


SECTION 3.15   Indebtedness and Liens.  As of the Effective Date, (i) no
Subsidiary of the Borrower had outstanding any Indebtedness that was created,
incurred or assumed after June 30, 2015, except Indebtedness that would have
been permitted by Section 6.02 (without giving effect to the Indebtedness
permitted by Section 6.02(a)(i)) if created, incurred or assumed by such
Subsidiary on the Effective Date and (ii) there does not exist (a) any Lien that
was created, incurred or assumed after June 30, 2015, upon any stock or
Indebtedness of any Subsidiary to secure any Debt of the Borrower or any of its
Subsidiaries or any other Person (other than the obligations hereunder) or (b)
any Lien that was created, incurred or assumed after June 30, 2015, upon any
other Property, to secure any Debt of the Borrower or any of its Subsidiaries or
any other Person (other than the obligations hereunder), except, in the case of
(a) or (b), Liens that would have been permitted by Section 6.03 hereof (without
giving effect to the Liens that would have been permitted by Section 6.03(i)(x))
if so created, incurred or assumed on the Effective Date.


SECTION 3.16   Taxpayer Identification Number.  As of the date hereof, the
Borrower’s true and correct U.S. taxpayer identification number is set forth on
Schedule 3.16.


SECTION 3.17   Anti-Corruption Laws and Sanctions.  The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective officers and directors, and to
the knowledge of the Borrower, its employees and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects.  None of
(a) the Borrower, any Subsidiary, or to the knowledge of the Borrower, any of
their respective directors, officers or employees, or (b) to the knowledge of
the Borrower, any agent of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit in any material respect from the credit
facility established hereby, is a Sanctioned Person.
 
 
41

--------------------------------------------------------------------------------


 
ARTICLE IV


Conditions


SECTION 4.01   Effective Date.  The Credit Documents shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.02):


(a)            The Administrative Agent (or its counsel) shall have received
from each party hereto either (i) a counterpart of this Agreement signed on
behalf of such party or (ii) written evidence satisfactory to the Administrative
Agent (which may include electronic mail transmission of a signed signature page
of this Agreement) that such party has signed a counterpart of this Agreement.


(b)            The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of Cravath, Swaine & Moore, LLP, counsel for the Borrower, and
of David Goldstein, General Counsel of the Borrower, each in form and substance
reasonably satisfactory to the Administrative Agent and covering such matters
relating to the Borrower, this Agreement or the Transactions as the
Administrative Agent shall reasonably request.  The Borrower hereby requests
such counsel to deliver such opinion.


(c)            The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower, the
authorization of the Transactions and any other legal matters relating to the
Borrower, this Agreement or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.


(d)            The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by the President, a Vice President or a
Responsible Officer of the Borrower, confirming compliance with the conditions
set forth in paragraphs (a) and (b) of Section 4.02.


(e)            The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date by the Borrower,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder.
 
 
42

--------------------------------------------------------------------------------


 
(f)            [Reserved].


(g)            The Administrative Agent shall have received (i) GAAP audited
consolidated financial statements of the Borrower for fiscal years 2013 and
2014, (ii) GAAP unaudited interim consolidated financial statements of the
Borrower for the quarterly periods ended March 31, 2015 and June 30, 2015, (iii)
audited statutory financial statements of Symetra Life Insurance Company for
fiscal years 2013 and 2014 and (iv) unaudited interim statutory financial
statements of Symetra Life Insurance Company for the quarterly periods ended
March 31, 2015 and June 30, 2015.


The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the Credit Documents shall not become effective
unless each of the foregoing conditions is satisfied (or waived pursuant to
Section 9.02) at or prior to 3:00 p.m., New York City time, on October 16, 2015
(and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).


SECTION 4.02   Funding Date.  The obligation of each Lender to make a Loan
pursuant to Section 2.01 hereof on the Funding Date is subject solely to the
satisfaction of the following conditions:


(a)            The representations and warranties of the Borrower set forth in
this Agreement (other than the representation set forth in Section 3.01(e)
hereof) shall be true and correct in all material respects (or, in the case of
any representation and warranty qualified by materiality, in all respects) on
and as of the Funding Date, except in the case of any such representation or
warranty that expressly relates to an earlier date, in which case such
representation or warranty shall be so true and correct in all material respects
on and as of such earlier date.


(b)            At the time of and immediately after giving effect to the making
of the Term Loans, no Default shall have occurred and be continuing.


The making of the Term Loans shall be deemed to constitute a representation and
warranty by the Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.

ARTICLE V


Affirmative Covenants


Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that the Borrower shall
and shall cause each of its Subsidiaries to:


SECTION 5.01   Financial Statements.  Furnish to the Administrative Agent
(either electronically or with sufficient copies for distribution by the
Administrative Agent to each Lender):
 
 
43

--------------------------------------------------------------------------------


 
(a)            (i) not later than the date required to be filed pursuant to the
Act of 1934 (after giving effect to any extension permitted or granted by the
SEC), but in any event (including if not required to be filed pursuant to the
Act of 1934) not later than 95 days after the end of each fiscal year of the
Borrower ending subsequent to the Effective Date, a copy of the audited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at the end of such fiscal year, and the related audited consolidated statements
of income and of cash flows for such fiscal year, setting forth in each case in
comparative form the figures as of the end of and for the previous fiscal year,
accompanied by an opinion by Ernst & Young LLP, or other independent certified
public accounting firm of nationally recognized standing, which report shall be
prepared in accordance with generally accepted auditing standards and applicable
securities Laws and shall not be subject to a “going concern” or like
qualification or exception (other than any qualification or exception that is
solely with respect to, or resulting from, (i) an upcoming Maturity Date
hereunder or (ii) any potential inability to satisfy a financial maintenance
covenant on a future date or in a future period), or qualification as to the
scope of the audit (for purposes hereof, delivery of the Borrower’s annual
report on Form 10-K (which shall be deemed delivered on the date when such
document is posted on the SEC’s website at www.sec.gov or any replacement
website) will be sufficient in lieu of delivery of such financial statements);
and (ii) not later than the date required to be filed pursuant to the Act of
1934 (after giving effect to any extension permitted or granted by the SEC), but
in any event (including if not required to be filed pursuant to the Act of 1934)
not later than 70 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower ending subsequent to the Effective Date, a
copy of the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such fiscal quarter and the related
unaudited consolidated statements of income and of cash flows for such fiscal
quarter and the portion of the fiscal year through the end of such fiscal
quarter, setting forth in each case in comparative form the figures as of the
end of and for the corresponding period in the previous year, certified by a
Responsible Officer on behalf of the Borrower as being fairly stated in all
material respects in accordance with GAAP (subject to normal year-end audit
adjustments and the absence of footnotes) (for purposes hereof, delivery of the
Borrower’s Quarterly Report on Form 10-Q (which shall be deemed delivered on the
date when such document is posted on the SEC’s website at www.sec.gov or any
replacement website) will be sufficient in lieu of delivery of such financial
statements and certifications); all such financial statements, together with
notes to such financial statements, to fairly present in all material respects
the financial condition and income and cash flows of the subject thereof as at
the dates and for the periods covered thereby in accordance with GAAP applied
consistently throughout the periods reflected therein and with prior periods
(except (x) as approved by such accountants or officer, as the case may be, and
disclosed therein or (y) in the case of unaudited financial statements, subject
to normal year-end adjustments and the absence of footnotes);


(b)            not later than the date required by Law to be prepared (or such
later date as may be allowed by the applicable Governmental Authority), but in
any event not later than (i) 95 days after the end of each fiscal year of a
Material Insurance Subsidiary (as of the date of delivery pursuant hereto),
copies of the unaudited Annual Statement of such Material Insurance Subsidiary,
certified by a Responsible Officer on behalf of such Material Insurance
Subsidiary; all such statements to be prepared in accordance with SAP
consistently applied throughout the periods reflected therein and, if required
by the applicable Governmental Authority, audited and certified by independent
certified public accounting firm of recognized national standing (it being
understood that delivery of audited statements shall be made within 10 days
following the delivery of such statements to the applicable Governmental
Authority); and (ii) 70 days after the end of each interim financial period of
each Material Insurance Subsidiary in respect of which an Interim Statement is
required to be prepared (as of the date delivery of such Interim Statement is
required), copies of the Interim Statement of such Material Insurance Subsidiary
for such interim financial period, all such statements to be prepared in
accordance with SAP consistently applied throughout the period reflected herein;
 
 
44

--------------------------------------------------------------------------------


 
(c)            within 15 days after being delivered to any Material Insurance
Subsidiary subsequent to the Effective Date, any final Report on Examination
issued by the applicable Department or the NAIC that results in material
adjustments to the financial statements referred to in paragraph (b) above;


(d)            to the extent such a statement is required by Law to be prepared,
within 10 days following the delivery to the applicable Department, a copy of
each “Statement of Actuarial Opinion” and “Management Discussion and Analysis”
for a Material Insurance Subsidiary which is provided to the applicable
Department as to the adequacy of loss reserves of such Material Insurance
Subsidiary, such opinion to be in the format prescribed by the insurance code of
the state of domicile of such Material Insurance Subsidiary; and


(e)            promptly after the Borrower’s receipt thereof, subject to any
restrictions imposed by such independent accountants, copies of any management
letters submitted to the board of directors (or the audit committee of the board
of directors) of the Borrower by independent accountants in connection with the
annual audit of the Borrower or any of its Subsidiaries.


SECTION 5.02   Certificates; Other Information.  Furnish to the Administrative
Agent (either electronically or with sufficient copies for distribution by the
Administrative Agent to each Lender) or, in the case of clause (c), to the
relevant Lender:


(a)            within 5 Business Days after the deadline for the delivery of any
financial statements pursuant to Section 5.01(a), (i) a certificate of a
Responsible Officer of the Borrower stating that such Responsible Officer has
obtained no knowledge of any continuing Default or Event of Default except as
specified in such certificate and (ii) a Compliance Certificate containing all
information and calculations necessary for determining compliance by the
Borrower with Section 6.01 as of the last day of the fiscal quarter or fiscal
year of the Borrower;


(b)            within 10 days after the same are filed with the SEC (unless
posted on the SEC’s website at www.sec.gov or any replacement website), all
reports and filings on Forms 10-K, 10-Q and 8-K that the Borrower may make to,
or file with, the SEC, including any request of an extension of time for the
filing of any such reports; and


(c)            promptly, such additional financial and other information as the
Administrative Agent or any Lender may from time to time reasonably request.


(d)            The Borrower hereby acknowledges that (i) unless otherwise
directed by the Borrower, the Administrative Agent and/or the Arrangers will
make available to the Lenders materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks or another similar electronic system (the
 
 
45

--------------------------------------------------------------------------------

 
 
“Platform”), subject to confidentiality undertakings reasonably acceptable to
the Borrower and the Arrangers, and (ii) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers and the Lenders to treat such Borrower
Materials as either publicly available information or not material information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities Laws;
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.” Notwithstanding any of
the foregoing, if the Borrower also delivers any materials and/or information
pursuant to this Section 5.02(d) in paper format to the Administrative Agent,
such paper materials shall be deemed to be Borrower Materials for all purposes.
Nothing in this Section 5.02(d)  shall limit the obligations of the
Administrative Agent and the Lenders under Section 9.12.


SECTION 5.03   Payment of Obligations.  Pay, discharge or otherwise satisfy at
or before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature (other than Indebtedness), except where
the amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of the Borrower or its Subsidiaries, as
the case may be; provided, that the Borrower may, in the ordinary course of
business, extend payments on those payables if beneficial to the operation of
their businesses.


SECTION 5.04   Conduct of Business and Maintenance of Existence, etc.  (a)
Except as otherwise would not be a Fundamental Change (i) with respect to each
Subsidiary of the Borrower, preserve, renew and keep in full force and effect
its corporate existence and (ii) with respect to the Borrower and each of its
Subsidiaries, take all reasonable action to maintain all licenses, permits,
rights, privileges and franchises necessary or desirable in the normal conduct
of its business, except, in the case of clause (i)  above and clause (ii) 
above, to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect; and (b) comply with all Contractual Obligations
(other than in respect of Indebtedness) and Requirements of Law, except to the
extent that failure to comply therewith could not, in the aggregate, reasonably
be expected to have a Material Adverse Effect.


SECTION 5.05   Maintenance of Property; Insurance.  (a) Keep all Property and
systems useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted and (b) maintain with financially
sound and reputable insurance companies (other than with the Borrower or its
Subsidiaries) insurance on all its Property in at least such amounts and against
at least such risks (but including in any event public liability, product
liability and business interruption) as are usually insured against in the same
general area by companies engaged in the same or a similar business (it being
understood that, to the extent consistent with prudent business practices of
Persons carrying on a similar business in a similar location, a program of
self-insurance for first and other loss layers may be utilized).
 
 
46

--------------------------------------------------------------------------------


 
SECTION 5.06   Inspection of Property; Books and Records; Discussions.  (a) Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP (or SAP as applicable) and all Requirements of Law shall be
made of all material dealings and transactions in relation to its business and
activities and (b) upon reasonable prior notice, permit representatives of the
Administrative Agent (who may be accompanied by representatives of other
Lenders) and, during the continuance of an Event of Default, any Lender to (x)
visit and inspect any of its properties, (y) during the continuance of an Event
of Default, conduct reasonable examinations of (and, with the consent of the
Borrower, such consent not to be unreasonably withheld, make abstracts from) any
of its books and records at any reasonable time and as often as may reasonably
be requested and (z) discuss the business, operations, properties and financial
and other condition of the Borrower with officers and employees of the Borrower.
It is understood that (i) any information obtained by the Administrative Agent
or any Lender in any visit or inspection pursuant to this Section 5.06 shall be
subject to the confidentiality requirements of Section 9.12, (ii) the Borrower
may impose, with respect to any Lender or any Affiliate of any Lender reasonably
deemed by the Borrower to be engaged significantly in a business which is
directly competitive with any material business of the Borrower and its
Subsidiaries, reasonable restrictions on access to proprietary information of
the Borrower and its Subsidiaries and (iii) the Lenders will coordinate their
visits through the Administrative Agent with a view to preventing the visits
provided for by this Section 5.06  from becoming unreasonably burdensome to the
Borrower and its Subsidiaries.


SECTION 5.07   Notices.  Give notice to the Administrative Agent (it being
agreed that the Administrative Agent shall, upon receipt of such notice, notify
each Lender thereof) of the following within the time periods specified:


(a)            Promptly after any Responsible Officer of the Borrower obtains
knowledge thereof, the occurrence of any Default or Event of Default;


(b)            Within five days after any Responsible Officer of the Borrower
obtains knowledge thereof, the occurrence of:


(i)            any default or event of default under any Contractual Obligation
(other than in respect of Indebtedness) of the Borrower or any of its
Subsidiaries or any litigation, investigation or proceeding which may exist at
any time between the Borrower or any of its Subsidiaries and any Governmental
Authority, that in either case, could reasonably be expected to have a Material
Adverse Effect;


(ii)            (A) any litigation or proceeding affecting the Borrower or any
of its Subsidiaries (other than claims-related litigation involving an Insurance
Subsidiary) in which (x) the amount involved (and not covered by insurance) is
$50,000,000 or more or (y) in which injunctive or similar relief is sought that
could reasonably be expected to have a Material Adverse Effect and (B) any
claims-related litigation affecting any Insurance Subsidiary which could
reasonably be expected to have a Material Adverse Effect; and
 
 
47

--------------------------------------------------------------------------------


 
(iii)            of any announcement by Moody’s or S&P of any change in a Rating
(as defined in Schedule 1.01) that changes the Applicable Rate.


(c)            As soon as possible and, in any event, within 30 days after a
Responsible Officer of the Borrower obtains knowledge thereof: (A) the
occurrence of any Reportable Event with respect to any Single Employer Plan, a
failure to make any required contribution to a Plan, the creation of any Lien in
favor of the PBGC or a Plan or any withdrawal from, or the termination,
Reorganization or Insolvency of, any Multiemployer Plan or (B) the institution
of proceedings or the taking of any other action by the PBGC or the Borrower or
any Commonly Controlled Entity or any Multiemployer Plan with respect to the
withdrawal from, or the termination, Reorganization or Insolvency of, any Plan
except, in each case, as could not reasonably be expected to result in liability
of the Borrower or the Subsidiaries in excess of $50,000,000.


Each notice pursuant to this Section 5.07 shall be accompanied by a statement of
a Responsible Officer on behalf of the Borrower setting forth details of the
occurrence or such default referred to therein and stating what action the
Borrower or the relevant Subsidiary proposes to take with respect thereto.


SECTION 5.08   Taxes.  Pay, discharge, or otherwise satisfy before the same
shall become overdue, all Taxes imposed upon it and its real estate, sales and
activities, or any part thereof, or upon the income or profits therefrom, other
than where failure to pay such Taxes could not reasonably be expected to result
in a Material Adverse Effect; provided  that any such Tax need not be paid if
the validity or amount thereof shall currently be contested in good faith by
appropriate proceedings and reserves in conformity with SAP or GAAP, as
applicable, have been provided on the books of the Borrower and its
Subsidiaries, as the case may be.


SECTION 5.09   Use of Proceeds.  Use the proceeds of the Loans solely for the
purposes set forth in Section 3.12.


SECTION 5.10   Further Assurances.  Cooperate with the Lenders and the
Administrative Agent and execute such further instruments and documents as the
Lenders or the Administrative Agent shall reasonably request to give effect to
the transactions contemplated by this Agreement and the other Credit Documents.


SECTION 5.11   Compliance with Anti-Corruption Laws and Sanctions.  Maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.
 
 
48

--------------------------------------------------------------------------------


 
ARTICLE VI


Negative Covenants


Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:


SECTION 6.01   Financial Condition Covenants.


(a)            Authorized Control Level Risk-Based Capital of Material Insurance
Subsidiaries. The Borrower will cause Symetra Life Insurance Company and each of
its other Material Insurance Subsidiaries to maintain a ratio of (x) “Total
Adjusted Capital” to (y) “Company Action Level Risk-Based Capital” of at least
225%, in each case as determined at the end of each fiscal year and as each such
term is defined by the NAIC Rules.


(b)            Maintenance of Total Consolidated Debt to Total Consolidated
Capitalization Ratio. The Borrower shall not permit its Total Consolidated Debt
to Total Consolidated Capitalization Ratio, as at the end of any fiscal quarter,
commencing with the first fiscal quarter ending after the Effective Date, to
exceed 35.0%.


SECTION 6.02   Limitation on Indebtedness.  (a)  The Borrower will not permit
any of its Subsidiaries to create, incur or assume or suffer to exist any
Indebtedness, except:


(i)            Indebtedness outstanding as of the Effective Date and any
refinancings, refundings, renewals or extensions thereof (without any increase
in the principal amount thereof, other than by the amount of any necessary
pre-payment premiums, unpaid accrued interest and other costs of refinancing, or
any shortening of the final maturity of any principal amount thereof to a date
prior to the latest Maturity Date in effect as of such change);


(ii)            Indebtedness of any Insurance Subsidiary incurred or issued in
the ordinary course of its business or in securing insurance-related obligations
(that do not constitute Indebtedness) of such Insurance Subsidiary and letters
of credit, bank guarantees, surety bonds or similar instruments issued for the
account of any Insurance Subsidiary in the ordinary course of its business or in
securing insurance-related obligations (that do not constitute Indebtedness) of
such Insurance Subsidiary, including, for the avoidance of doubt, Indebtedness
to the extent the proceeds of which are used directly or indirectly (including
for the purpose of funding portfolios that are used to fund trusts in order) to
support AXXX, XXX and other similar life statutory reserves;


(iii)            Indebtedness in respect of letters of credit, bank guarantees,
surety and appeal bonds, or performance bonds or other obligations of a like
nature arising in the ordinary course of business and not for capital raising
purposes and issued for the account of any Non-Regulated Operating Subsidiary;


(iv)            short-term Indebtedness (i.e. with a maturity of less than one
year when issued, provided that such Indebtedness may include an option to
extend for up to an additional one year period) of any Insurance Subsidiary
incurred to provide short-term liquidity to facilitate claims payment in the
event of catastrophe;
 
 
49

--------------------------------------------------------------------------------


 
(v)            Indebtedness of a Subsidiary acquired after the Effective Date or
a Person merged into or consolidated with a Subsidiary after the Effective Date
and Indebtedness assumed in connection with the acquisition of assets, which
Indebtedness, in each case, exists at the time of such acquisition, merger or
consolidation and is not created in contemplation of such event, as well as any
refinancings, refunds, renewals or extensions of such Indebtedness (without
increase in the principal amount thereof other than by the amount of any
necessary pre-payment premiums, unpaid accrued interest and other costs of
refinancing);


(vi)            Indebtedness owing or issued by a Subsidiary to any other
Subsidiary or to the Borrower;


(vii)            Guarantee Obligations made by a Subsidiary in respect of
obligations of another Subsidiary;


(viii)            Indebtedness under the Credit Documents;


(ix)            Indebtedness represented by Qualified Securities, Trust
Preferred Securities or Mandatory Convertible Securities (except to the extent
such Indebtedness is included in the calculation of Total Consolidated Debt);


(x)            Indebtedness of any mutual fund Subsidiary incurred to provide
short-term (i.e. not anticipated to be outstanding for more than one year when
incurred) liquidity to facilitate redemption payments by such mutual fund
Subsidiary;


(xi)            Indebtedness in respect of Hedge Agreements other than Hedge
Agreements entered into for speculative purposes; and


(xii)            other Indebtedness of such Subsidiaries, provided that at the
time such Indebtedness is incurred or issued, the aggregate principal amount of
such Indebtedness when added to all other Indebtedness incurred or issued
pursuant to this clause (xii) and then outstanding, does not exceed 15% of the
Consolidated Net Worth of the Borrower.


SECTION 6.03   Limitation on Liens.  The Borrower will not, and will not permit
any of its Subsidiaries to, create, incur, assume or suffer to exist (a) any
Lien upon any stock or indebtedness of any Subsidiary, whether owned on the date
of this Agreement or hereafter acquired, to secure any Debt of the Borrower or
any of its Subsidiaries or any other Person (other than the obligations
hereunder) or (b) any Lien upon any other Property of the Borrower or its
Subsidiaries, whether owned or leased on the date of this Agreement, or
thereafter acquired, to secure any Debt of the Borrower or any of its
Subsidiaries or any other Person (other than the obligations hereunder), except:


(i)            (x) any Lien existing on the date of this Agreement or (y) any
Lien upon stock or Indebtedness or other Property of any Person existing at the
time such Person becomes a Subsidiary or existing upon stock or Indebtedness of
a Subsidiary or any other Property at the time of acquisition of such stock or
Indebtedness or other Property (provided that such Lien was not created in
connection with the acquisition of such Person or such Property), and any
extension, renewal or replacement (or successive extensions, renewals or
replacements) in whole or in part of any such Lien in clauses (x)  or (y) 
above; provided, however, that the principal amount of Debt secured by such Lien
shall not be increased, other than by the amount of any necessary pre-payment
premiums, unpaid accrued interest and other costs of refinancing; and provided,
further, that such Lien shall be limited to all or such part of the stock or
Indebtedness or other Property which secured the Lien so extended, renewed or
replaced;
 
 
50

--------------------------------------------------------------------------------


 
(ii)            any Permitted Liens; and


(iii)            any Lien upon any Property if the aggregate amount of all Debt
then outstanding secured by such Lien and all other Liens permitted pursuant to
this clause (iii) does not exceed 15% of the Consolidated Net Worth of the
Borrower as shown on the audited consolidated balance sheet contained in the
latest annual report to stockholders of the Borrower; provided that Debt secured
by Liens permitted by clauses (i) and (ii) shall not be included in the amount
of such secured Debt.


SECTION 6.04   Limitation on Changes in Fiscal Periods.  The Borrower shall not
permit its fiscal year to end on a day other than December 31 or change its
method of determining fiscal quarters.


SECTION 6.05   Limitation on Lines of Business.  The Borrower shall not engage
to any extent that is material for the Borrower and its Subsidiaries, taken as a
whole, in any business, either directly or through any Subsidiary, other than a
Principal Business.


SECTION 6.06   Limitation on Use of Proceeds.  The Borrower shall not request
any Borrowing, and the Borrower shall not use, and shall ensure that its
Subsidiaries and its or their respective directors, officers, employees and
agents, in each case, acting in their official capacity, shall not use, the
proceeds of any Borrowing (a) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws or (b) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
in violation of any Sanctions applicable to any party hereto except to the
extent such activities, business or transactions are permitted for a U.S. Person
to engage in under applicable Sanctions.


ARTICLE VII


Events of Default


If any of the following events (“Events of Default”) shall occur (except, in the
case of each of paragraphs (f) through (k) of this Article VII, that an Event of
Default shall not be deemed to have occurred unless such event continues
unremedied for a period of 30 days after the Borrower shall have received
written notice of such event from the Administrative Agent):
 
 
51

--------------------------------------------------------------------------------


 
(a)            The Borrower shall fail to pay any principal of any Loan made to
the Borrower when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan made to the Borrower, or any other amount
payable by the Borrower hereunder or under any other Credit Document, within
three Business Days after any such interest or other amount becomes due in
accordance with the terms hereof; or


(b)            The Borrower shall default in the observance or performance of
any agreement contained in Section 5.07(a) or Article VI; or


(c)             (i) The Borrower or any of the Borrower’s Material Insurance
Subsidiaries shall voluntarily commence any case, proceeding or other action (A)
under any Debtor Relief Law, (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or the Borrower or any of the Borrower’s
Material Insurance Subsidiaries shall make a general assignment for the benefit
of its creditors; or (ii) there shall be commenced against the Borrower or any
of the Borrower’s Material Insurance Subsidiaries any case, proceeding or other
action under any Debtor Relief Law that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) the Borrower or any
of the Borrower’s Material Insurance Subsidiaries shall take any corporate
action to authorize or effect any of the acts set forth in clause (i), or  (ii),
above; or  (iv)  the Borrower or any of the Borrower’s Material Insurance
Subsidiaries shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due; or


(d)            A Change of Control; or


(e)            A Fundamental Change; or


(f)            Any representation or warranty made or deemed made by the
Borrower herein or in any other Credit Document or that is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Credit
Document shall prove to have been inaccurate in any material respect on or as of
the date made or deemed made or furnished; or


(g)            The Borrower shall default in the observance or performance of
any other agreement, covenant, term or condition contained in this Agreement or
any other Credit Document (not specified in clause (a), (b) or (f) of this
Article VII); or


(h)            The Borrower or any of its Subsidiaries shall (i) default in
making any payment of any principal of any Indebtedness (including, without
limitation, any Guarantee Obligation, but excluding the Loans) on the scheduled
or original due date with respect thereto (after giving effect to any applicable
grace periods); or (ii) default in making any payment of any interest on any
such Indebtedness beyond the period of grace, if any, provided in the instrument
or agreement under which such Indebtedness was created; or (iii) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement
 
 
52

--------------------------------------------------------------------------------

 
 
evidencing, securing or relating thereto, the effect of which default is to
cause, or to permit the holder or beneficiary of such Indebtedness (or a trustee
or agent on behalf of such holder or beneficiary) to cause, with the giving of
notice if required, such Indebtedness to become due prior to its stated maturity
or to become subject to a mandatory offer to purchase by the obligor thereunder
as a result of the occurrence of such default thereunder or (in the case of any
such Indebtedness constituting a Guarantee Obligation) to become payable;
provided, that a default described in clause (i), (ii) or (iii) of this
paragraph (h)  shall not at any time constitute an Event of Default unless, at
such time, one or more defaults of the type described in clauses (i), (ii) and
(iii) of this paragraph (h)  shall have occurred and be continuing with respect
to Indebtedness the outstanding principal amount of which exceeds in the
aggregate $50,000,000; or
 
(i)            (i) Any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or within the meaning of Section 4975 of the
Code) involving any Plan, (ii) any failure to make a minimum required
contribution under Section 430 of the Code with respect to a Single Employer
Plan or any Lien in favor of the PBGC or a Plan shall arise on the assets of the
Borrower or any Commonly Controlled Entity, (iii) a Reportable Event shall occur
with respect to, or proceedings shall commence to have a trustee appointed, or a
trustee shall be appointed, to administer or to terminate, any Single Employer
Plan, which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, (iv) any
Single Employer Plan shall terminate for purposes of Title IV of ERISA or, (v)
the Borrower or any Commonly Controlled Entity shall, or in the reasonable
opinion of the Required Lenders is likely to, incur any liability in connection
with a withdrawal from, or the Insolvency or Reorganization of, a Multiemployer
Plan and in each case in clauses (i)  through (v) above, such event or
condition, together with all other such events or conditions for which liability
to the Borrower is reasonably expected to occur, if any, could, in the
reasonable judgment of the Required Lenders, reasonably be expected to have a
Material Adverse Effect; or


(j)            One or more judgments or decrees shall be entered against the
Borrower or any of its Subsidiaries involving for the Borrower and its
Subsidiaries taken as a whole a liability (to the extent not paid or fully
covered by insurance above applicable deductions) of $50,000,000 or more, and
all such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within 45 days from the entry thereof; or


(k)            Any License of any Insurance Subsidiary (i) shall be revoked by
the Governmental Authority which issued such License, or any action
(administrative or judicial) to revoke such License shall have been commenced
against such Insurance Subsidiary and shall not have been dismissed within
thirty days after the commencement thereof, (ii) shall be suspended by such
Governmental Authority for a period in excess of thirty days or (iii) shall not
be reissued or renewed by such Governmental Authority upon the expiration
thereof following application for such reissuance or renewal of such Insurance
Subsidiary, which, in the case of each of clauses (i), (ii)  and (iii)  above,
could reasonably be expected to have a Material Adverse Effect;
 
 
53

--------------------------------------------------------------------------------


 
then, and in every such event (other than an event with respect to the Borrower
described in sub-clause (i), (ii) or (iii) of clause (c) of this Article), and
at any time thereafter during the continuance of such event, the Administrative
Agent may, and at the request of the Required Lenders shall, by notice to the
Borrower, take either or both of the following actions, at the same or different
times:  (i) terminate any Commitments then in effect, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower described in sub-clause (i), (ii) or (iii) of clause (c)
of this Article, any Commitments then in effect shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.


ARTICLE VIII


The Administrative Agent


Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.


The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the
 
 
54

--------------------------------------------------------------------------------

 
 
circumstances as provided in Section 9.02), and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity. 
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct.  The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.


The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.


Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower.  Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor.  If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank.  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder.  The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
 
 
55

--------------------------------------------------------------------------------


 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.


No Lender identified in this Agreement as a “Documentation Agent” or
“Co-Syndication Agent” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such.  Without limiting the foregoing, none of such Lenders shall
have or be deemed to have a fiduciary relationship with any Lender.  Each Lender
hereby makes the same acknowledgments with respect to such Lenders as it makes
with respect to the Administrative Agent in the preceding paragraph.


ARTICLE IX


Miscellaneous


SECTION 9.01   Notices.  (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by electronic mail, as follows:


(i)            if to the Borrower, to it at Symetra Financial Corporation, 777
108th Avenue NE, Suite 1200, Bellevue, Washington 98004, Attention of Karin Van
Vleet (Email: Karin.VanVleet@symetra.com), with a copy to Symetra Financial
Corporation, 777 108th Avenue NE, Suite 1200, Bellevue, Washington 98004,
Attention of Julie M. Bodmer (Email: julie.bodmer@symetra.com);


(ii)             if to the Administrative Agent, to it at U.S. Bank Agency
Services, 800 Nicollet Mall, 3rd Floor, Minneapolis, MN 55402, Attention of
Sherif Abdelaziz (Email: Sherif.abdelaziz@usbank.com), with a copy to U.S. Bank
National Association, 461 Fifth Avenue, New York, NY 10017, Attention of Dipti
Goel (Email: dipti.goel@usbank.com); and


(iii)            if to any other Lender, to it at its address (or email number)
set forth in its Administrative Questionnaire.


(b)            Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including email and
Internet and intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
Lenders pursuant to Article II unless otherwise agreed by the Administrative
Agent and the applicable Lender.  The Administrative Agent or the Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.
 
 
56

--------------------------------------------------------------------------------


 
(c)            Any party hereto may change its address for notices and other
communications hereunder by notice to the other parties hereto.  Notices sent by
hand or overnight courier service, or mailed by certified or registered mail,
shall be deemed to have been given when received and notices delivered through
electronic communications to the extent provided in paragraph (b) of this
Section shall be effective as provided in such paragraph.


SECTION 9.02   Waivers; Amendments.  (a)  No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power.  The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. 
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender may have had notice or knowledge of such
Default at the time.


(b)            Except as provided in Section 2.20, neither this Agreement nor
any provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or by the Borrower and the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or reduce the rate of interest thereon (other
than a waiver of the default rate of interest imposed pursuant to Section
2.12(c)), or reduce any fees payable hereunder, without the written consent of
each Lender affected thereby, (iii) postpone the scheduled date of payment of
the principal amount of any Loan, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.17(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, or (v) subject to Section 2.20,
change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; provided further that no such agreement shall (i) amend, modify or
waive Section 2.19 without the prior written consent of the Administrative Agent
or (ii) amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder without the prior written consent of the
Administrative Agent.
 
 
57

--------------------------------------------------------------------------------


 
(c)            Notwithstanding the foregoing, the Administrative Agent, with the
consent of the Borrower, may amend, modify or supplement any Credit Document
without the consent of any Lender or the Required Lenders in order to correct,
amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any Credit Document, so long as
the Lenders shall have received at least five (5) Business Days’ prior written
notice thereof and the Administrative Agent shall not have received, within five
(5) Business Days of the date of such notice to the Lenders, a written notice
from the Required Lenders stating that the Required Lenders object to such
amendment.


SECTION 9.03   Expenses; Indemnity; Damage Waiver.  (a)  The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of
this Agreement or any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans.


(b)            The Borrower shall indemnify the Administrative Agent and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the fees, charges and disbursements of any counsel for any Indemnitee, incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, in each case, regardless of
whether any Indemnitee is a party thereto or whether the foregoing is brought by
the Borrower or any third party; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or any Related Party of such
Indemnitee.  This Section 9.03(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims or damages arising from any non-Tax
claim.
 
 
58

--------------------------------------------------------------------------------


 
(c)            To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.


(d)            To the extent permitted by applicable Law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or the use of the proceeds thereof.


(e)            All amounts due under this Section shall be payable promptly
after written demand therefor.


SECTION 9.04   Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.


(b)            (i)  Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:


(A)            the Borrower, provided that no consent of the Borrower shall be
required for an assignment to (1) a Lender or an Affiliate of a Lender, (2) if
an Event of Default has occurred and is continuing, an Approved Fund or (3) if a
Specified Event of Default has occurred and is continuing, any other assignee;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof; provided, that if the consent of the Borrower shall not be required for
an assignment for any reason the applicable Lender shall provide written notice
of such assignment to the Borrower promptly following such assignment; and
 
 
59

--------------------------------------------------------------------------------


 
(B)            the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment to an assignee that is
a Lender immediately prior to giving effect to such assignment.


(ii)            Assignments shall be subject to the following additional
conditions:


(A)            except in the case of an assignment to a Lender or an Affiliate
of a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if a Specified Event of Default has
occurred and is continuing;


(B)            each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;


(C)            the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided, that the Administrative Agent may elect
to waive such processing and recordation fee in the case of any assignment;


(D)            the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more “Credit Contacts” to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable Laws, including Federal and
state securities Laws;


(E)            no assignment shall be made to the Borrower or any Affiliates or
Subsidiaries of the Borrower;


(F)            no assignment shall be made to a natural person; and


(G)            notwithstanding the foregoing, no assignment shall be made to an
Affiliate of a Lender or to an Approved Fund having a senior unsecured debt
rating of less than “A-”, or its equivalent, by S&P unless (x) an Event of
Default has occurred and is continuing or (y) the Administrative Agent and the
Borrower have provided their prior written consent.


For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:
 
 
60

--------------------------------------------------------------------------------


 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.


(iii)            Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16 and 9.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.


(iv)            The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.


(v)            Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that, in the case of any assignment other than an assignment made as a
result of the Borrower’s exercise of its rights pursuant to Section 2.18, if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.06(b), 2.17(d) or
9.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon.  No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.
 
 
61

--------------------------------------------------------------------------------


 
(c)            Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged; (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations; and (iii) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 2.16(e) with respect to any
payments made by such Lender to its Participant(s).  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such
Participant.  The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 (subject to the requirements and
limitations therein, including the requirements under Section 2.16(f) (it being
understood that the documentation required under Section 2.16(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (i) agrees to be subject to the
provisions of 2.18 as if it were an assignee under paragraph (b) of this
Section; and (ii) shall not be entitled to receive any greater payment under
Sections 2.14 or 2.16, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from an adoption of or any
change in any Requirement of Law or in the interpretation or application thereof
or compliance by any Lender with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority made
subsequent to the date hereof that occurs after the Participant acquired the
applicable participation.  A Participant shall not be entitled to the benefits
of Section 2.16 unless the Borrower is notified of the participation sold to
such Participant.  Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.18(b) with respect to any
Participant.  To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.17(c) as though it were
a Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Credit Documents (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans or
its other obligations under any Credit Document) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment, Loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
 
 
62

--------------------------------------------------------------------------------


 
(d)            Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or any other central bank having jurisdiction over such
Lender, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


SECTION 9.05   Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated.  The
provisions of Sections 2.14, 2.15, 2.16 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.


SECTION 9.06   Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature page
of this Agreement by electronic mail shall be effective as delivery of a
manually executed counterpart of this Agreement.


SECTION 9.07   Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 
 
63

--------------------------------------------------------------------------------


 
SECTION 9.08   Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured.  The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.


SECTION 9.09   Governing Law; Jurisdiction; Consent to Service of Process.  (a)
This Agreement shall be construed in accordance with and governed by the Law of
the State of New York.


(b)            The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in the Borough of Manhattan, and of the United
States District Court of the Southern District of New York sitting in the
Borough of Manhattan, and any appellate court from any thereof, in any action
or  proceeding arising out of or relating to this Agreement, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by Law, in such Federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Law.  Nothing in this Agreement shall affect any
right that the Administrative Agent or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against the Borrower or its
properties in the courts of any jurisdiction.


(c)            The Borrower hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by Law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.


(d)            Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by Law.


SECTION 9.10   WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
 
64

--------------------------------------------------------------------------------


 
SECTION 9.11   Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


SECTION 9.12   Confidentiality.  Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Related Parties,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower or any Subsidiary and its obligations, (g) with the consent of the
Borrower, (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent or any Lender on a non-confidential basis from a source
other than the Borrower, (i) to any rating agency when required by it in
connection with rating the Borrower or the credit facility provided for herein,
provided that prior to any disclosure, such rating agency shall undertake in
writing to preserve the confidentiality of any confidential information relating
to the Borrower received by it from the Administrative Agent or any Lender or
(j) disclosure on a confidential basis to the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Loans.  For the purposes of this Section, “Information”
means all information received from the Borrower relating to the Borrower or any
Subsidiary or their businesses, other than any such information that is
available to the Administrative Agent or any Lender on a non-confidential basis
prior to disclosure by the Borrower; provided that, in the case of information
received from the Borrower after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.


SECTION 9.13   Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable Law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable Law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
 
 
65

--------------------------------------------------------------------------------


 
SECTION 9.14   USA PATRIOT Act. Each Lender that is subject to the requirements
of the Patriot Act hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Patriot Act.  This notice is given
in accordance with the Patriot Act and is effective for the Administrative Agent
and each Lender.


SECTION 9.15   No Fiduciary Duty.  The Administrative Agent, each Lender and
their Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”) may have economic interests that conflict with those of the Borrower,
its stockholders and/or its Affiliates. The Borrower agrees that nothing in the
Credit Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between any Lender, on
the one hand, and the Borrower, its stockholders or its Affiliates, on the
other.  The Borrower acknowledges and agrees that (i) the transactions
contemplated by the Credit Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Borrower, on the other, and (ii)
in connection therewith and with the process leading thereto, (x) no Lender has
assumed an advisory or fiduciary responsibility in favor of the Borrower, its
stockholders or its Affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise the Borrower, its stockholders or its
Affiliates on other matters) or any other obligation to the Borrower except the
obligations expressly set forth in the Credit Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of the Borrower,
its management, stockholders, creditors or any other Person.  The Borrower
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto.  The Borrower agrees that it will not claim that any
Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty, to the Borrower in connection with such transactions
or the process leading thereto.


[signature pages follow]
 
 
 
 
66

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.



 
SYMETRA FINANCIAL CORPORATION 
                 
 
By:
/s/ Margaret A. Meister       Name: Margaret A. Meister       Title:   Executive
Vice President and Chief Financial Officer          

 
 
 
 
[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 
 

 
U.S. BANK NATIONAL ASSOCIATION,
   
individually and as the Administrative Agent
                 
 
By:
/s/ Ginger K. So       Name: Ginger K. So       Title:   Senior Vice President  
       

 
 
 
 
 
 
[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 
 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
   
individually and as a Co-Syndication Agent
                 
 
By:
/s/ Grainne M. Pergolini       Name: Grainne M. Pergolini       Title:  
Managing Director          

 
 
 
 
 
 
[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 
 

 
JPMORGAN CHASE BANK, N.A.,
   
individually and as a Co-Syndication Agent
                 
 
By:
/s/ Danielle D. Babine       Name: Danielle D. Babine       Title:   Vice
President          

 
 
 
 
 
 
[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 
 

 
SUNTRUST BANK,
   
individually and as Documentation Agent
                 
 
By:
/s/ Paula Mueller       Name: Paula Mueller       Title:   Director          

 
 
 
 
 
 
[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 
 

 
BMO Harris Bank N.A., as a Lender
                         
 
By:
/s/ Debra Basler       Name: Debra Basler       Title:   Managing Director      
   

 
 
 
 
 
[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 
 
 

 
The Northern Trust Company, as a Lender
                         
 
By:
/s/ Joshua Metcalf       Name: Joshua Metcalf       Title:   2VP          

 
 
 
 
 
[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 
 
Schedule 1.01


PRICING SCHEDULE


APPLICABLE RATE
LEVEL I
STATUS
LEVEL II
STATUS
LEVEL III
STATUS
LEVEL IV
STATUS
LEVEL V
STATUS
Eurodollar Spread
1.00%
1.125%
1.25%
1.375%
1.50%
ABR  Spread
0.00%
0.125%
0.25%
0.375%
0.50%
Commitment Fee Rate
0.10%
0.125%
0.175%
0.225%
0.275%



For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:


“Level I Status” exists at any date if, on such date, the Borrower’s Moody’s
Rating is A3 or better or the Borrower’s S&P Rating is A- or better.


“Level II Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status and (ii) the Borrower’s Moody’s Rating is Baa1 or
better or the Borrower’s S&P Rating is BBB+ or better.


“Level III Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status or Level II Status and (ii) the Borrower’s Moody’s
Rating is Baa2 or better or the Borrower’s S&P Rating is BBB or better.


“Level IV Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status, Level II Status or Level III Status and (ii) the
Borrower’s Moody’s Rating is Baa3 or better or the Borrower’s S&P Rating is BBB-
or better.


“Level V Status” exists at any date if, on such date, the Borrower has not
qualified for Level I Status, Level II Status, Level III Status, or Level IV
Status.


“Moody’s Rating” means, at any time, the rating issued by Moody’s and then in
effect with respect to the Borrower’s senior unsecured long-term debt securities
without third-party credit enhancement.


“Rating” means a Moody’s Rating or S&P Rating.


“S&P Rating” means, at any time, the rating issued by S&P and then in effect
with respect to the Borrower’s senior unsecured long-term debt securities
without third-party credit enhancement.


“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status, or Level V Status.
 
 
1

--------------------------------------------------------------------------------


 
The Applicable Rate shall be determined in accordance with the foregoing table
based on the Borrower’s Status as determined from its then-current Moody’s
Rating and S&P Rating; provided that if at any time there is a split in the
Ratings issued by Moody’s and S&P, then the higher of such Ratings shall apply
(with the Rating for Level I Status being the highest and the Rating for Level V
Status being the lowest), unless there is a split in Ratings of more than one
Status, in which case the Status that is one Status lower than the Status of the
higher Rating shall apply. The Rating in effect on any date for the purposes of
this Schedule is that in effect at the close of business on such date.  If at
any time the Borrower has no Moody’s Rating or no S&P Rating, Level V Status
shall exist unless the reason that there is no Moody’s Rating or S&P Rating, as
applicable, is that Moody’s or S&P, as applicable, has ceased to be in the
business of rating debt securities, in which case the Borrower and the
Administrative Agent shall negotiate in good faith to amend this Agreement to
reflect the unavailability of ratings from the applicable rating agency and,
pending the effectiveness of such amendment (which shall require approval by the
Required Lenders), the Applicable Rate shall be determined on the basis that the
Rating of the applicable rating agency most recently in effect prior to such
cessation remains in effect.

 
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
Schedule 2.01


Commitments


U.S. Bank National Association
$65,000,000.00
Wells Fargo Bank, N.A.
$57,500,000.00
JPMorgan Chase Bank, N.A.
$57,500,000.00
SunTrust Bank
$40,000,000.00
BMO Harris Bank N.A.
$40,000,000.00
The Northern Trust Company
$25,000,000.00
Associated Bank, N.A.
$15,000,000.00
TOTAL
$300,000,000.00


 
 
 
 
 

 
1

--------------------------------------------------------------------------------


 
Schedule 3.03


Consents, Authorizations, Filings and Notices


None
 
 
 
 
 
 
 
 
 

 
1

--------------------------------------------------------------------------------





Schedule 3.16


Tax Payer Identification Number


20-0978027


 
 
 
 
 
 
 
 
 
 

 
1